Exhibit 10.3

Operating Agreement

of
Hardy Storage Company, LLC

Dated as of November 12, 2004

The Membership Interests represented by this Agreement have been acquired for
investment and were issued without registration under the Securities Act of
1933, as amended (the “Securities Act”), or under the securities laws of any
state. Membership Interests may not be sold, pledged, hypothecated, or otherwise
transferred at any time except (i) in accordance with the restrictions contained
in this Agreement, as amended from time to time, and (ii) pursuant to an
effective registration statement or exemption from registration under the
Securities Act and any applicable state securities laws.

1

Operating Agreement
of
Hardy Storage Company, LLC

Table of Contents

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions
1.2 Construction.

2. FORMATION AND PURPOSE OF THE COMPANY.

     
2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
  Formation.
Name.
Registered Office, Registered Agent.
Offices.
Purposes.
Foreign Qualification.
Term.
No State Law Partnership.

3. MEMBERSHIP; DISPOSITION OF INTERESTS.

     
3.1
3.2
3.3
3.4
  Initial Members.
Restrictions on the Disposition of an Interest.
Additional Members.
Limit on Encumbrances.

4. COVENANTS, REPRESENTATIONS AND WARRANTIES; INFORMATION.

     
4.1
4.2
4.3
4.4
4.5
4.6
4.7
4.8
4.9
4.10
4.11
4.12
  Commitment to Construct the Facilities.
Development of a Modification.
Commitment to Construct a Modification.
General Representations and Warranties.
Regulatory Status.
Governmental Applications.
Information.
Liability to Third Parties.
Withdrawal.
Lack of Authority.
Reasonable and Necessary Efforts.
No Personal Gain to Members.

5. CAPITAL CONTRIBUTIONS.

5.1 Pre-Execution Date Expenditures.
5.2 Required Capital Contributions.
5.3 Failure of a Member Other than Operator’s Affiliate to Make Required Capital
Contributions.

     
5.4
5.5
5.6
5.7
5.8
  Failure of the Affiliate of Operator to Make a Required Capital Contribution.
Loans.
Voluntary Contributions.
Return of Contributions.
Capital Accounts.

6. ALLOCATIONS AND DISTRIBUTIONS.

     
6.1
6.2
6.3
6.4
  Allocations of Profits and Losses.
Tax Allocations.
Withholding.
Distributions.

7. MANAGEMENT.

     
7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
  Voting by Members and Management Committee.
Removal, Resignation and Replacement of Managers.
Meetings by the Management Committee.
Action by Written Consent or Telephone Conference.
Compensation.
Operating Budgets.
Financing Committee.
Conflicts of Interest.

8. OPERATION OF THE FACILITIES.

8.1 Operator.

9. INDEMNIFICATION.

     
9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
  Right to Indemnification.
Advance Payment.
Indemnification of Agents.
Indemnification by the Members.
Appearance as a Witness.
Nonexclusivity of Rights.
Insurance.
Member Notification.
Savings Clause.

10. TAXES.

     
10.1
10.2
10.3
10.4
  Tax Returns.
Tax Status.
Tax Matters.
Tax Elections.

11. BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS.

     
11.1
11.2
11.3
11.4
11.5
11.6
11.7
11.8
11.9
11.10
11.11
  Maintenance of Books and Records.
Accounting Basis.
Financial Reports.
Fiscal Year.
Record of Capital Accounts.
Other Notices.
Governmental Reports.
Cost of Preparing and Distributing Reports.
Accounts.
Annual Field Performance Review.
Annual Stored Natural Gas Inventory Integrity Analysis.

12. INSPECTION.

12.1 Inspection of Facilities and Records.

13. BANKRUPTCY OF A MEMBER.

13.1 Bankrupt Members.

14. DISSOLUTION, LIQUIDATION, AND TERMINATION.

     
14.1
14.2
14.3
14.4
  Dissolution.
Liquidation and Termination.
Deficit Capital Accounts.
Articles of Termination.

15. GENERAL PROVISIONS.

     
15.1
15.2
15.3
15.4
15.5
15.6
15.7
15.8
15.9
15.10
15.11
15.12
15.13
15.14
15.15
  Offset.
Notices.
Entire Agreement.
Effect of Waiver or Consent.
Amendment or Modification.
Binding Effect.
Specific Performance and Injunctive Relief.
Governing Law; Severability.
No Third Party Beneficiaries.
Creditors.
Further Assurances.
Notice to Members of Provisions of this Agreement.
Press Releases.
Counterparts.
Repurchase Rights under Section 4.1.2 (xiii).

Appendix A – Articles of Organization
Appendix B – Sharing Ratios
Appendix C – Description of Initial Facilities
Appendix D – Pre-Execution Date Expenditures
Appendix E – Phase I Capital Budget
Appendix F – Phase II Capital Budget
Appendix G – Phase III Capital Budget
Appendix H – CO&M Agreement

Appendix I – Corporation Documents

2 This Operating Agreement (“Agreement”) of Hardy Storage Company, LLC, a West
Virginia limited liability company (“Company”), is executed and agreed to by the
Members (as defined below) as of November 12, 2004.

1. DEFINITIONS AND CONSTRUCTION.

The terms defined in this Section 1 shall, for all purposes of this Agreement,
have the meanings set forth below:

1.1 Definitions



  1.1.1.   “Act” means the West Virginia Uniform Limited Liability Company Act,
as amended, or any successor or replacement statute.



  1.1.2.   “Additional Necessary Regulatory Approvals” means all Authorizations
(but excluding Authorizations of a nature not customarily obtained prior to
commencement of construction of facilities similar to the Modification in
question) as may be required in connection with (a) the ownership, construction
and operation of a Modification and (b) the receipt, injection, storage,
withdrawal or delivery of the natural gas in connection with such Modification.



  1.1.3.   “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:



  (a)   such Capital Account shall be deemed to be increased by any amounts that
such Member is obligated to restore to the Company (pursuant to this Agreement
or otherwise) or is deemed to be obligated to restore pursuant to (i) the
sentence that on the Execution Date appears as the penultimate sentence of
Treasury Regulations Section 1.704-2(g)(1), or (ii) the sentence that on the
Execution Date appears as the penultimate sentence of Treasury Regulations
Section 1.704-2(i)(5); and



  (b)   such Capital Account shall be deemed to be decreased by the items
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).



  1.1.4.   “Affiliate” means with respect to a Member, any Person which is (a) a
Parent of a Member; or (b) a corporation as to which a majority of the voting
securities are (directly or through any number of wholly-owned subsidiaries)
owned by a Member or a Parent of such Member.



  1.1.5.   “AFUDC” means allowance for funds used during construction as
determined in accordance with the FERC’s Uniform System of Accounts.

1.1.6. “Agreement” is defined in the Preamble.



  1.1.7.   “Articles of Organization” means the Articles of Organization filed
with the West Virginia Secretary of State pursuant to the Act on March 12, 2004
and attached to this Agreement as Appendix A.



  1.1.8.   “Authorizations” means all licenses, certificates, permits, orders,
approvals, determinations and authorizations from Governmental Authorities
having jurisdiction.



  1.1.9.   “Available Interest” means all or any portion of a Membership
Interest of which a Member wishes to Dispose.



  1.1.10.   “Business Day” means a day, other than Saturday or Sunday, on which
commercial banks are open for the transaction of business in New York, New York.



  1.1.11.   “Capital Account” means a book account to be established and
maintained by the Company for each Member as computed from time to time in
accordance with the capital account maintenance rules set forth in Treasury
Regulations Section 1.704-1(b)(2)(iv) and the following provisions:



  (a)   to each Member’s Capital Account there shall be credited (i) such
Member’s Capital Contributions, (ii) such Member’s distributive share of Profits
and any items in the nature of income or gain that are allocated to such Member
pursuant to Section 6.1, and (iii) the amount of any Company liabilities assumed
by such Member or which are secured by any asset of the Company distributed to
such Member;



  (b)   to each Member’s Capital Account there shall be debited (i) the amount
of money and the Gross Asset Value of any asset of the Company distributed to
such Member, (ii) such Member’s distributive share of Losses and any items in
the nature of expenses or losses which are allocated to such Member pursuant to
Section 6.1, and (iii) the amount of any liabilities of such Member assumed by
the Company or which are secured by any asset contributed by such Member to the
Company;



  (c)   in the event that any Membership Interest is Disposed of or transferred
in accordance with the terms of this Agreement, the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the Membership
Interest involved; and



  (d)   in determining the amount of any liability for purposes of subparagraphs
(a) and (b) above, there shall be taken into account Section 752(c) of the Code
and any other applicable provisions of the Code and Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event the Management Committee
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto, are computed in order to comply with
such Treasury Regulations, the Management Committee may make such modification,
provided that it is not likely to have a material effect on the amounts
distributed to any Person pursuant to Section 14 hereof upon the dissolution of
the Company.



  1.1.12.   “Capital Contribution” means, with respect to any Member, the amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Company with respect to the Membership Interest held by such
Member pursuant to the terms of this Agreement.



  1.1.13.   “Capital Defaulting Member” means a Member who fails to make any
required Capital Contribution to the Company when due (including without
limitation any Loan in lieu of a Capital Contribution as determined by the
Management Committee).



  1.1.14.   “Capital Non-Defaulting Member” means any Member who has made all of
its Capital Contributions to the Company when due (including without limitation
any Loan in lieu of a Capital Contribution as determined by the Management
Committee).



  1.1.15.   “Certificate” means the certificate(s) of public convenience and
necessity to be issued by the FERC pursuant to the FERC Application.



  1.1.16.   “Certified Public Accountants” means the firm of nationally
recognized independent certified public accountants selected from time to time
by the Operator on behalf of the Company pursuant to Section 7.1.4 of this
Agreement.



  1.1.17.   “Code” means the Internal Revenue Code of 1986, as amended, or any
successor or replacement statute.

1.1.18. “Columbia Hardy” means Columbia Hardy Corporation, a Delaware
corporation.

1.1.19. “Company” is defined in the preamble to this Agreement.



  1.1.20.   “Company Minimum Gain” means the same as the term “partnership
minimum gain” in Section 1.704-2(b)(2) and (d) of the Treasury Regulations.



  1.1.21.   “CO&M Agreement” means the Construction, Operation and Maintenance
Agreement between the Company and the Operator.



  1.1.22.   “Confidential Information” means the unique and specific information
about the Facilities, this Agreement, a Member, the Company, rate strategies or
marketing strategies that is not generally available to the public and, in case
of a Member or the Company, that such Member or the Company has designated as
confidential. Upon the filing of the FERC Application, the terms and conditions
of this Agreement and any information about the Facilities disclosed in the FERC
Application (except for any terms and conditions or information for which
confidential treatment may have been requested and not refused by the FERC)
shall be deemed to be generally available to the public and shall not be
considered Confidential Information.



  1.1.23.   “Customer” means a Person who has entered into a Service Agreement
with the Company (or, where applicable, a precedent agreement relating thereto)
for the receipt, injection, storage, withdrawal and delivery of natural gas by
means of the Facilities.



  1.1.24.   “Default Rate” means an interest rate equal to the lesser of (a) two
percent (2%) per annum over the prime rate of Wachovia Bank, N.A. (or its
successor) as of the date on which the default began, or (b) the maximum
interest rate allowed for this purpose pursuant to West Virginia law.



  1.1.25.   “Depreciation” means, for each Fiscal Year or part thereof, an
amount equal to the depreciation, amortization or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such
Fiscal Year or part thereof, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, the depreciation, amortization, or other cost recovery
deduction for such Fiscal Year or part thereof shall be an amount which bears
the same ratio to such Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year or part
thereof bears to such adjusted tax basis.



  1.1.26.   “Dispose, Disposing or Disposition” means a sale, assignment,
transfer, exchange or other disposition (including, without limitation, by
operation of law), or the acts thereof.



  1.1.27.   “Estimated Cost of Modification” means, with respect to any
Modification, an estimate determined by the Operator of the total costs and
expenses, including without limitation AFUDC, to be borne by the Operator or the
Company for the (a) acquisition, planning, design, engineering, financing,
administration, construction, start-up, operation and maintenance of such
Modification, and (b) securing all Authorizations required for the foregoing.

1.1.28. “Execution Date” means November 12, 2004.



  1.1.29.   “Facilities” means the Initial Facilities together with any and all
Modifications.



  1.1.30.   “FERC” means the Federal Energy Regulatory Commission or any
commission, agency or other governmental body succeeding to the powers of such
commission.



  1.1.31.   “FERC Application” means the documents pursuant to which application
for a certificate(s) of public convenience and necessity is made to FERC by the
Company for authority to construct, own, lease and operate the Initial
Facilities and to receive, inject, store, withdraw and deliver natural gas by
means of the Initial Facilities.



  1.1.32.   “Financing Commitment” means the agreements between one or more
financial institutions or other Persons and the Company or the Financing
Corporation pursuant to which such financial institutions or other Persons
agree, subject to the conditions set forth therein, to lend money to, or
purchase securities of, the Company or the Financing Corporation, the proceeds
of which shall be used to finance all or a portion of the Facilities.



  1.1.33.   “Financing Committee” means the committee of Member representatives
established pursuant to Section 7.7.



  1.1.34.   “Financing Corporation” means a corporation or trust wholly owned by
the Company that may be organized for the purpose of issuing securities, the
proceeds from which are to be advanced directly or indirectly to the Company to
finance all or a portion of the Facilities.



  1.1.35.   “Fiscal Year” means the fiscal year adopted by the Company from time
to time.



  1.1.36.   “GAAP” means generally accepted accounting principles as applied in
the United States of America.



  1.1.37.   “Governmental Authority” means any court, agency, authority, board,
bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit, whether federal,
state, parish, county, district, municipality, city, political subdivision or
otherwise, domestic or foreign, whether now or hereafter in existence.



  1.1.38.   “Gross Asset Value” means, with respect to any asset of the Company,
the adjusted tax basis of such asset as of the relevant date for federal income
tax purposes, except as follows:



  (a)   the initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset as determined by
the Management Committee;



  (b)   the Gross Asset Values of all Company assets (including intangible
assets such as goodwill) shall be adjusted to equal their respective gross fair
market values (taking into account Section 7701(g) of the Code) as determined by
the Management Committee as of the following times:



  (i)   the acquisition after the date hereof of an additional Membership
Interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution;



  (ii)   the distribution by the Company to a Member of more than a de minimis
amount of money or Company property as consideration for a Membership Interest
in the Company; and



  (iii)   the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g);

provided that an adjustment pursuant to clauses (i) and (ii) above shall be made
only if the Management Committee reasonably determines that such adjustment is
necessary to reflect the relative economic interests of the Members in the
Company;



  (c)   the Gross Asset Value of any item of Company assets distributed to any
Member shall be adjusted to equal the gross fair market value (taking into
account Section 7701(g) of the Code) of such asset on the date of distribution
as determined by the Management Committee;



  (d)   the Gross Asset Values of all Company assets (including intangible
assets such as goodwill) shall be adjusted to reflect any adjustments to the
adjusted basis of such assets pursuant to Sections 734(b) or 743(b) of the Code,
but only to the extent that such adjustments are required to be taken into
account in determining Capital Accounts pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m) and subparagraph (d) of the definition of “Profits” and
“Losses” provided that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (d) to the extent that the Management Committee determines that an
adjustment pursuant to subparagraph (b) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d); and



  (e)   if the Gross Asset Value of an asset has been determined or adjusted
pursuant to subparagraphs (b) or (d) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses and other items
allocated pursuant to Section 6.1 of this Agreement.



  1.1.39.   “Initial Facilities” means the real, personal, mixed and contractual
property (whether tangible or intangible) to be owned and operated by the
Company for the receipt, injection, storage, withdrawal and delivery of natural
gas, all as more fully described in Appendix C (not including any Modification
but including any changes in size, design capacity and location as may be
approved by the Members prior to the issuance of the Certificate).

1.1.40. “Initial Members” has the meaning set forth in Section 3.1.



  1.1.41.   “In-Service Date” means the date on which the Initial Facilities
have been constructed and placed in service.

1.1.42. “Loan” means any loan made by a Member to the Company.

1.1.43. “Losses” has the meaning set forth in Section 1.1.70.



  1.1.44.   “Manager” means the individual designated by a Member as its
representative on the Management Committee.



  1.1.45.   “Management Committee” means the management committee through which
the Members shall manage the Company’s business in accordance with this
Agreement.



  1.1.46.   “Member” means any Person executing this Agreement on the Execution
Date or who is hereafter admitted to the Company as a Member as provided in this
Agreement, but does not include any Person who has ceased to be a Member of the
Company.



  1.1.47.   “Membership Interest” means all of a Member’s rights in the Company,
including, without limitation, the Member’s share of Profits and Losses of the
Company, the right to receive distributions of the Company’s assets, any right
to vote, and any right to participate in the management of the Company.



  1.1.48.   “Member Nonrecourse Debt” means the same as the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).



  1.1.49.   “Member Nonrecourse Debt Minimum Gain” means the same as the term
“partner nonrecourse debt minimum gain” in Section 1.704-2(i)(2) and (3) of the
Treasury Regulations.



  1.1.50.   “Member Nonrecourse Deductions” means the same as the term “partner
nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Treasury Regulations.



  1.1.51.   “Member Transferee” means any Member who has directly or indirectly
received its Membership Interest through a Disposition from another Member.



  1.1.52.   “Modification” means any additions or modifications to the
Facilities approved after the issuance of the Certificate installed (a) to
modify, improve, expand or increase the design capacity or scope of the
Facilities or any portion thereof (except in connection with customary
maintenance) or (b) to provide a new point of delivery or receipt of natural gas
for the Facilities.



  1.1.53.   “Necessary Regulatory Approvals” means all Authorizations (but
excluding Authorizations of a nature not customarily obtained prior to
commencement of construction of storage facilities similar to the Initial
Facilities) as may be required in connection with (a) the construction and
operation of the Initial Facilities, (b) the formation of the Company, and
(c) the receipt, injection, storage, withdrawal and delivery of natural gas
under the Service Agreements.



  1.1.54.   “Non-Offering Member” means a Member who is not attempting to
Dispose of an Available Interest.



  1.1.55.   “Offering Member” means a Member who desires to Dispose of an
Available Interest other than to an Affiliate.



  1.1.56.   “Offer Notice” means a written notice from an Offering Member to all
Non-Offering Members stating the terms for the proposed Disposition of the
Available Interest and the Offering Member’s intent to Dispose of the Available
Interest on such terms.



  1.1.57.   “Offer Period One” means the thirty (30) calendar day period
following the Non-Offering Member’s receipt of an Offer Notice.



  1.1.58.   “Offer Period Two” means the thirty (30) calendar day period
following the expiration of Offer Period One.



  1.1.59.   “Operating Budget” means an annual operating budget and related
operating plan, which shall include, for each Fiscal Year, one and three year
projections showing (a) projected capital expenditures of the Company,
(b) projected working capital and reserves that will be maintained or funded,
(c) projected revenues, (d) projected operating expenses broken down in
reasonable detail satisfactory to the Management Committee and the Members,
(e) projected general and administrative expenses of the Company, (f) projected
capitalization and indebtedness of the Company and the debt service payable
thereon, and (g) all significant assumptions used to make such projections.



  1.1.60.   “Operator” means Columbia Gas Transmission Corp., a Delaware
corporation, and any of its successors or assigns, pursuant to the CO&M
Agreement.



  1.1.61.   “Original Transferring Member” means the Member from whom a Member
Transferee directly or indirectly received its Membership Interest.



  1.1.62.   “Parent” means any Person who directly or indirectly owns more than
fifty percent (50%) of the outstanding voting stock of a Member.



  1.1.63.   “Person” means an individual, a trust, an estate, a domestic
corporation, a foreign corporation, a professional corporation, a partnership, a
limited partnership, a limited liability company, a foreign limited liability
company, an unincorporated association, or another entity.



  1.1.64.   “Phase I Capital Budget” means the capital budget for the period
from the Execution Date until the filing of the FERC Application, as set forth
in Appendix E.



  1.1.65.   “Phase II Capital Budget” means the capital budget for the period
from the filing of the FERC Application to the issuance of the Certificate as
set forth in Appendix F.



  1.1.66.   “Phase III Capital Budget” means the capital budget for the period
from the issuance of the Certificate to the In-Service Date, including (a) the
costs of restoration activities and settlements with landowners, whether or not
incurred prior to the In-Service Date and (b) the costs associated with
purchasing base gas for the Facility during the three-year period following the
In-Service Date, as set forth in Appendix G.



  1.1.67.   “Piedmont Hardy” means Piedmont Hardy Storage Company, LLC, a North
Carolina limited liability company.



  1.1.68.   “Pre-Execution Date Expenditures” means expenditures made and costs
incurred by any Member or any of its Affiliates prior to the Execution Date, if
approved by the Members pursuant to Section 5 if required to be so approved,
including, but not limited to, expenditures made in the course of activities
reasonably related to preparing this Agreement, the CO&M Agreement with regard
to the Company’s interest in that agreement, the precedents agreements, and
other agreements related to the formation of the Company, marketing, planning
and designing the Facilities, acquiring rights of way, preparing the FERC
Application and obtaining the Necessary Regulatory Approvals. Pre-Execution
Expenses include only internal and external expenditures, including legal fees,
made and costs incurred on behalf of the Company, including the preparation and
review of the above-referred to agreements by counsel for the initial Members,
and do not include any internal and external expenditures made or costs incurred
by a Member or any of its Affiliates for the purpose of (i) evaluating the
Member’s investment in the Company or its use of any services to be provided by
the Company, (ii) obtaining the permission of any Governmental Authority or
other Person to participate as a Member or as a subscriber of any such services,
or (iii) any other expenditures made or costs incurred by a Member or its
Affiliates for the benefit of a Member and not for the direct benefit of the
Company.



  1.1.69.   “Proceeding” means any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative, arbitrative or
investigative.



  1.1.70.   “Profits” and “Losses” mean, for each Fiscal Year or part thereof,
the taxable income or loss, if any, of the Company for such Fiscal Year
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income),
with the following adjustments (without duplication):



  (a)   any income of the Company that is exempt from federal income tax shall
be added to such taxable income or loss;



  (b)   any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as such pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable income or
loss;



  (c)   in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain (if the adjustment
increases the Gross Asset Value of the asset) or loss (if the adjustment
decreases the Gross Asset Value of the asset) from the disposition of such asset
solely for purposes of computing Profits and Losses;



  (d)   gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Gross Asset Value of the property
disposed of, rather than the adjusted tax basis of such property;



  (e)   in lieu of the depreciation, amortization or other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or part thereof,
computed in accordance with the definition of Depreciation; and



  (f)   to the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Sections 734(b) or 743(b) of the Code is required to be taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) as a result of a distribution other than in
liquidation of a Member’s Membership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of the asset and shall be taken into account for purposes of computing Profits
and Losses.



  1.1.71.   “Purchase Notice” means a written notice given with the approval of
a majority of the Capital Non-Defaulting Members to any Capital Defaulting
Member that the Capital Non-Defaulting Members intend to purchase the entire
Capital Defaulting Member’s Membership Interest.



  1.1.72.   “Regulatory Allocations” means the allocations set forth in Sections
6.1.2(a)-(g) of this Agreement.



  1.1.73.   “Service Agreements” means the service agreement(s) by and between
the Company and the Customers for the receipt, injection, storage, withdrawal
and delivery of natural gas by means of the Facilities.



  1.1.74.   “Sharing Ratio” means with respect to any Member, the fraction
(expressed as a percentage) set forth on Appendix B, as such fraction may be
adjusted pursuant to any other Section of this Agreement (including without
limitation, Sections 4.1, 5.3 and 15.15.).



  1.1.75.   “Supermajority Vote” means the affirmative vote of those Members
representing not less than seventy-five percent (75%) of the Sharing Ratios of
all Members.



  1.1.76.   “Tax Matters Partner” means the same as that term in
Section 6231(a)(7) of the Code and is Columbia Hardy.



  1.1.77.   “Treasury Regulations” means the Treasury Regulations issued and in
effect under the Code, as may be amended from time to time.

1.2 Construction. Whenever the context requires, the gender of all words used in
this Agreement includes the masculine, feminine and neuter. All references to
Sections refer to sections of this Agreement (unless the context clearly
indicates otherwise), and all references to Appendices are to Appendices
attached to this Agreement, each of which is made a part hereof for all
purposes.

2. FORMATION AND PURPOSE OF THE COMPANY.

2.1 Formation. The Company has been organized as a West Virginia limited
liability company by the filing of the Articles of Organization pursuant to the
Act with the West Virginia Secretary of State.

2.2 Name. The name of the Company is “Hardy Storage Company, LLC.”

2.3 Registered Office, Registered Agent. The registered agent and office shall
be as set forth in the Articles of Organization or as subsequently designated by
the Company, subject to the requirements of the Act.

2.4 Offices. The principal offices of the Company shall be at such place as the
Members may from time to time determine. Notice of any change in such offices
shall be given to each Member by the Management Committee. The Company may have
such other offices as the Members may designate from time to time.

2.5 Purposes. The purposes of the Company shall be to plan, design, develop,
construct, own, lease and provide for the operation and maintenance of the
Facilities and conduct such business activities that are necessary or incidental
in connection therewith.

2.6 Foreign Qualification. To the extent required by law, the Members shall
cause the Company to qualify to transact business in any jurisdictions in which
such qualification may be required. At the request of the Management Committee,
each Member shall execute, acknowledge, swear to, and deliver all certificates
and other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue, and terminate the Company as a foreign limited
liability company in all such jurisdictions.

2.7 Term. The Company commenced on March 12, 2004 and shall continue in
existence until the latest date on which the Company is to dissolve as may be
provided in the Articles of Organization or until such earlier date as the
Company may be dissolved as provided in this Agreement.

2.8 No State Law Partnership. The Members intend that (a) the Company shall not
be a partnership (including, without limitation, a limited partnership) or joint
venture other than for federal or state income tax purposes, (b) no Member or
Manager shall be a partner or joint venturer of any other Member or Manager as a
result of this Agreement for any purposes other than federal and state tax
purposes, and (c) this Agreement shall not be construed to suggest otherwise.

3. MEMBERSHIP; DISPOSITION OF INTERESTS.

3.1 Initial Members. The initial Members of the Company are Columbia Hardy and
Piedmont Hardy.

3.2 Restrictions on the Disposition of an Interest.



  3.2.1.   Supermajority Vote. Except as specifically provided below in this
Section 3.2, a Disposition of a Membership Interest shall not occur without a
Supermajority Vote of the Members. Any attempted Disposition of a Membership
Interest, or a part thereof, other than in accordance with Section 3.2 shall be
null and void ab initio.



  3.2.2.   Transfer to an Affiliate. Notwithstanding any other provisions of
Section 3.2, a Member may Dispose of its entire Membership Interest without the
consent of the other Members if the Disposition of the entire Membership
Interest is to a single Affiliate of such Member.

3.2.3. Transfers Generally.



  (a)   Subject to Section 3.2.4, if a Member wishes to Dispose of an Available
Interest to a Person other than an Affiliate of the Member, the following
procedures shall apply. After receiving a bona fide purchase offer from such
Person for the Available Interest, the Offering Member holding the Available
Interest shall send an Offer Notice to all Non-Offering Members.



  (b)   Each Non-Offering Member shall have the first right, exercisable by
giving written notice to all Members during Offer Period One to purchase a pro
rata portion of the entire Available Interest, based on the respective Sharing
Ratios of all Non-Offering Members.



  (c)   If at least one, but less than all, of the Non-Offering Members
exercises its respective purchase right during Offer Period One, each of the
Non-Offering Members who exercised such right shall have the further right,
exercisable by giving written notice to all Members during Offer Period Two, to
purchase a pro rata portion of the entire remaining Available Interest, based on
the respective Sharing Ratios of those Non-Offering Members who actually
exercise such purchase right.



  (d)   If a Member elects to purchase an Available Interest or portion thereof
pursuant to Section 3.2.3(b) or (c), but does not receive Authorization to
purchase all of the Available Interest or portion thereof, then such Member
shall be allowed to purchase the maximum amount of the Available Interest which
it is permitted to purchase hereunder and under such Authorization, and the
portion of such Available Interest which such Member is unable to purchase shall
be purchased by the other Non-Offering Members in accordance with
Section 3.2.3(c).



  (e)   Any purchase under the preceding paragraphs shall occur on the terms and
conditions set forth in the bona fide offer, except as set forth below. At
closing, each purchasing Member shall make a cash payment for its proportionate
amount of the total purchase price for the Available Interest, which total price
shall be equal to the product of (x) the price set forth in the bona fide offer
and (y) 90%. Closing on all purchases shall occur on a date and at the location
mutually agreed by the purchasing Non-Offering Members, but shall be no later
than thirty (30) calendar days after the later of (x) the expiration of Offer
Period Two, or (y) the date the last Authorization was obtained. If any Member
who purchases an Available Interest at the price provided in this
Section 3.2.3(e) shall sell any interest within twelve (12) months of the
closing of such purchase at a price greater than the price paid for such
Available Interest, it shall pay to the original Offering Member from whom such
Available Interest was purchased such amount of the excess of the subsequent
purchase price over the purchase price paid to the original Offering Member as
necessary to enable the original Offering Member to receive 100% of the price
set forth in the bona fide offer to the original Offering Member.



  (f)   If for any reason as a result of this process, the Non-Offering Members
do not agree to purchase the entire Available Interest, then the Offering Member
shall be free to complete the Disposition of the entire Available Interest to
the Person making the bona fide offer on the terms and conditions thereof. If
the Disposition to the Person making the bona fide offer is not consummated
within ninety (90) calendar days after the later of (x) the expiration of Offer
Period Two, or (y) the date the last Authorization was obtained, such
Disposition by the Offering Member shall not be made without again complying
with the procedures of this Section 3.2.3.

3.2.4. Transfers by Member Transferees.



  (a)   Notwithstanding the terms of Section 3.2.3, if a Member Transferee
wishes to Dispose of an Available Interest to a Person other than its Affiliate,
the following procedures shall apply. After receiving a bona fide purchase offer
from such Person, the Member Transferee shall give an Offer Notice to the
Original Transferring Member. The terms of this Section 3.2.4 shall not apply if
the Original Transferring Member is no longer a Member of the Company.



  (b)   Upon receipt of the Offer Notice, the Original Transferring Member shall
have the first right, exercisable by giving written notice to all Members within
thirty (30) calendar days after receipt of the Offer Notice, to purchase the
entire Available Interest. Any decision by the Original Transferring Member not
to exercise this right shall not limit its rights under the following
provisions.



  (c)   If the Original Transferring Member does not give written notice to
exercise its purchase right as provided in Section 3.2.4(b), the Disposition
shall be subject to the procedures in Section 3.2.3, but Offer Period One will
be deemed to have commenced on the expiration of the period during which the
Original Transferring Member’s right to purchase the Available Interest expired.



  3.2.5.   Change in Control. If (a) Piedmont Hardy shall cease to be controlled
directly or indirectly by Piedmont Natural Gas Company, Inc. or (b) Columbia
Hardy shall cease to be controlled directly or indirectly by Columbia Energy
Group or (c) any other Member shall cease to be controlled directly or
indirectly by the same Persons who control it as of the date of that Member’s
admission to the Company, then Piedmont Hardy, Columbia Hardy or such other
Member, as the case may be, shall provide written notice thereof to each of the
other Members. On or before the expiration of the thirty (30) day period after
the required notice is received by the other Members, such other Members shall
have the option to buy the Membership Interest of the Member affected by the
change of control at a purchase price equal to the balance in that Member’s
Capital Account on the date the option is exercised, according to the procedures
set forth in Section 3.2.3 above. If more than one of such other Members wishes
to exercise such option, they shall exercise such option on the same date and
share in such purchase on a pro rata basis based on their respective Sharing
Ratios. This paragraph shall not apply to a change in control that results from
the merger or consolidation of a Parent of a Member with another corporation or
the sale of all or substantially all of the assets of such Parent if, in each
such case, (a) such Parent shall not have been formed for the principal purpose
of directly or indirectly controlling the Member, (b) the Membership Interest
does not represent substantially all of the assets of such Parent, and
(c) either (i) such Parent shall be the continuing corporation and shall
continue to directly or indirectly control the Member, or (ii) the successor
corporation (if other than such Parent) shall be a corporation organized and
existing under the laws of the United States of America or a state thereof or
the District of Columbia and such successor corporation shall continue to be in
substantially the same business as such Parent.



  3.2.6.   General Admission Requirements. No Person (who is not already a
Member) shall be admitted to the Company as a Member, whether through issuance
of a Membership Interest by the Company or Disposition of a Membership Interest
by a Member, unless all of the following occur: (a) such Person executes this
Agreement, makes any required Capital Contributions in full, and provides all
information reasonably requested by the Company in connection with its identity
and the terms of any Disposition of a Membership Interest to such Person; (b)
such issuance or Disposition of a Membership Interest is registered under the
Securities Act of 1933, as amended, and any applicable state securities laws, or
the Company receives an opinion from the Company’s legal counsel, satisfactory
to the Company in form and substance, confirming that such issuance or
Disposition is exempt from registration under those laws; and (c) the Company
receives an opinion from the Company’s legal counsel, satisfactory to the
Company in form and substance, confirming that such issuance or Disposition
would not result in the termination of the Company for tax or other purposes.
The Company may waive the requirements of an opinion from legal counsel, or may
limit the scope and subject matter of such opinion, based upon the determination
of the Management Committee.



  3.2.7.   Reimbursement Upon Admission. The Member effecting a Disposition and
any Person admitted to the Company in connection therewith shall pay, or
reimburse the Company for, all costs incurred by the Company in connection with
the Disposition or admission (including, without limitation, the legal fees
incurred in connection with the legal opinions referred to in Section 3.2.6) on
or before the 30th day after the receipt by such Member or transferee of the
Company’s invoice for the amount due. If payment is not made by the date due,
the Person owing that amount shall pay interest on the unpaid amount from the
date due at the Default Rate.

3.3 Additional Members. Any Person who receives a Membership Interest pursuant
to Section 3.2.2, 3.2.3, or 3.2.4 shall be admitted to the Company as a Member
upon consummation of such transfer. Except as set forth in the previous
sentence, no Person shall be admitted to the Company as a Member, and Membership
Interests shall not be created or issued for such purpose, unless such admission
is approved by the Supermajority Vote of all then existing Members and is
followed by compliance with Section 3.2.6. Any admission shall become effective
only after the new Member has executed and delivered to the other Members a
document including the new Member’s notice address, its agreement to be bound by
this Agreement and its representation and warranty that the representations and
warranties in Section 4.4 are true and correct with respect to the new Member.

3.4 Limit on Encumbrances. Except as may be required by the lenders in
connection with the Financing Commitment, each Member shall be prohibited from
pledging, granting a security interest in, or otherwise encumbering its
Membership Interest or granting any option or contingent right of purchase with
respect thereto, whether in whole or in part, without the prior written approval
of the Members by Supermajority Vote.

4. COVENANTS, REPRESENTATIONS AND WARRANTIES; INFORMATION.

4.1 Commitment to Construct the Facilities.



  4.1.1.   By executing this Agreement, the Members are (a) agreeing to file the
FERC Application, (b) approving and agreeing to fund the Phase I Capital Budget,
(c) approving and agreeing to fund the Phase II Capital Budget, and
(d) approving the Phase III Capital Budget. No later than March 15, 2005, the
Initial Members shall vote on whether the Company should file the FERC
Application as an entity taxed for federal income tax purposes as (x) a
partnership under Sub-Chapter K of the Internal Revenue Code and the Treasury
Regulations relating thereto or (y) a corporation under Sub-Chapter C of the
Internal Revenue Code and the Treasury Regulations relating thereto.



  (i)   If both of the Initial Members agree to file the FERC Application as an
entity taxed as a partnership, then the Company will file the FERC application
in that manner.



  (ii)   Unless both of the Initial Members agree to file the FERC Application
as an entity taxed as a partnership, then the Members agree to reform the
Company as a corporation and to adopt and execute the documents attached to this
Agreement as Appendix I and the Company will file the FERC Application as a
corporation and the CO&M Agreement will be amended to substitute the name of the
corporate entity for the name of the Company.



  4.1.2.   Not less than ten (10) days prior to the date specified in the FERC’s
regulations for acceptance of the Certificate (whether as a result of an
original order or an order on rehearing), the Initial Members shall vote on
whether the Company shall (a) accept the Certificate and commit to construct the
Initial Facilities, (b) seek rehearing of the order issuing the Certificate and,
nevertheless, commit to construct the Initial Facilities, (c) seek rehearing of
the order issuing the Certificate without committing to construct the Initial
Facilities, or (d) reject the Certificate.



  (i)   If both of the Initial Members vote to accept the Certificate and commit
to construct the Initial Facilities, such vote shall also be a vote to fund the
Phase III Capital Budget.



  (ii)   If Columbia Hardy votes to accept the Certificate and commit to
construct the Initial Facilities and Piedmont Hardy votes to seek rehearing of
the FERC order issuing the Certificate but begin or continue construction of the
Initial Facilities, such vote shall be considered a vote to fund the Phase III
Capital Budget, and the Company will seek rehearing of the FERC order issuing
the Certificate and begin or continue construction of the Initial Facilities.



  (iii)   If Columbia Hardy votes to accept the Certificate and commit to
construct the Initial Facilities and Piedmont Hardy votes to seek rehearing of
the FERC order issuing the Certificate and delay construction of the Initial
Facilities, Columbia Hardy shall have the option (which must be exercised within
seven (7) days of such vote) to either (a) agree to seek rehearing and delay
construction of the Initial Facilities pending a decision of the FERC on the
petition for rehearing or (b) to purchase Piedmont Hardy’s Membership Interest
for an amount equal to 100% of the Piedmont Capital Account on the date of the
vote.



  (iv)   If Columbia Hardy votes to accept the Certificate and commit to
construct the Initial Facilities and Piedmont Hardy votes to reject the
Certificate for good cause, then Columbia Hardy shall be obligated to purchase
Piedmont Hardy’s Membership Interest for an amount equal to 100% of the Piedmont
Capital Account on the date of the vote. If Piedmont Hardy votes to reject the
Certificate other than for good cause, then Piedmont Hardy will be deemed to
have surrendered its Membership Interest to the Company for no consideration.



  (v)   If Piedmont Hardy votes to accept the Certificate and commit to
construct the Initial Facilities and Columbia Hardy votes to seek rehearing of
the FERC order issuing the Certificate but begin or continue construction of the
Initial Facilities, such vote shall be considered a vote to fund the Phase III
Capital Budget, and the Company will seek rehearing of the FERC order issuing
the Certificate and begin or continue construction of the Initial Facilities.



  (vi)   If both Columbia Hardy and Piedmont Hardy vote to seek rehearing but
begin construction, such vote shall be considered a vote to fund the Phase III
Capital Budget, and the Company will seek rehearing of the FERC order issuing
the Certificate and begin or continue construction of the Initial Facilities.



  (vii)   If Columbia Hardy votes to seek rehearing of the FERC order issuing
the Certificate but begin or continue construction of the Initial Facilities and
Piedmont Hardy votes to seek rehearing of the FERC order issuing the Certificate
and delay construction of the Initial Facilities, the Company will seek
rehearing of the FERC order and Columbia Hardy shall have the option (which must
be exercised within thirty (30) days of such vote) to either (a) agree to delay
construction of the Initial Facilities pending a decision of the FERC on the
petition for rehearing or (b) purchase Piedmont Hardy’s Membership Interest for
an amount equal to 100% of the Piedmont Capital Account on the date of the vote.



  (viii)   If Columbia Hardy votes to seek rehearing of the FERC order issuing
the Certificate but begin or continue construction of the Initial Facilities and
Piedmont Hardy votes to reject the Certificate for good cause, then Columbia
Hardy shall be obligated to purchase the Membership Interest of Piedmont Hardy
for an amount equal to one hundred percent (100%) of Piedmont Hardy’s Capital
Account on the date of the vote. If Piedmont Hardy votes to reject the
Certificate other than for good cause, then Piedmont Hardy will be deemed to
have surrendered its Membership Interest to the Company for no consideration.



  (ix)   If Columbia Hardy votes to seek rehearing of the FERC order issuing the
Certificate and delay construction of the Initial Facilities and Piedmont Hardy
votes to accept the Certificate, the Company will seek rehearing of the FERC
order issuing the Certificate and construction of the Initial Facilities will be
delayed pending a decision of the FERC on the petition for rehearing.



  (x)   If Columbia Hardy votes to seek rehearing of the FERC order issuing the
Certificate and delay construction of the Initial Facilities and Piedmont Hardy
votes to seek rehearing of the FERC order issuing the Certificate and begin
construction of the Initial Facilities, the Company will seek rehearing of the
FERC order issuing the Certificate and construction of the Initial Facilities
will be delayed pending a decision of the FERC on the petition for rehearing.



  (xi)   If both Columbia Hardy and Piedmont Hardy vote to seek rehearing of the
FERC order issuing the Certificate and delay construction of the Initial
Facilities, the Company will seek rehearing of the FERC order issuing the
Certificate and construction of the Initial Facilities will be delayed pending a
decision of the FERC on the petition for rehearing.



  (xii)   If Columbia Hardy votes to seek rehearing of the FERC order issuing
the Certificate and delay construction of the Initial Facilities and Piedmont
Hardy votes to reject the Certificate, the Company will seek rehearing of the
FERC order issuing the Certificate and construction of the Initial Facilities
will be delayed pending a decision of the FERC on the petition for rehearing.



  (xiii)   If Columbia Hardy votes to reject the certificate other than for good
cause and Piedmont Hardy votes to accept the certificate, then Columbia Hardy
shall be obligated to purchase the Membership Interest of Piedmont Hardy for an
amount equal to ninety percent (90%) of Piedmont Hardy’s Capital Account on the
date of the vote. If Columbia Hardy votes to reject the Certificate for good
cause, then the Company shall proceed under (xvi) below.



  (xiv)   If Columbia Hardy votes to reject the Certificate and Piedmont Hardy
votes to seek rehearing of the FERC order issuing the Certificate but begin or
continue construction of the Initial Facilities, the Company will seek rehearing
of the FERC order issuing the Certificate and construction of the Initial
Facilities will be delayed pending the FERC order on rehearing.



  (xv)   If Columbia Hardy votes to reject the Certificate and Piedmont Hardy
votes to seek rehearing of the FERC order issuing the Certificate and delay
construction of the Initial Facilities, the Company will seek rehearing of the
FERC order issuing the Certificate and construction of the Initial Facilities
will be delayed pending the FERC order on rehearing.



  (xvi)   If both Columbia Hardy and Piedmont Hardy vote to reject the
Certificate, the Company shall be dissolved as soon as reasonably practicable in
accordance with Section 14, subject to any necessary approvals from any
Governmental Authority.

In any case in which Columbia Hardy’s initial vote under this Section 4.1.2
would require it to purchase the Membership Interest of Piedmont Hardy, Columbia
Hardy shall have the right within seven (7) days following the initial vote to
change its vote to agree with the vote of Piedmont Hardy. In any case in which
Piedmont Hardy’s initial vote under this Section 4.1.2 would require it to
surrender its Membership Interest to Columbia Hardy, Piedmont Hardy shall have
the right within seven (7) days following the initial vote to change its vote to
agree with the vote of Columbia Hardy. In the event Columbia Hardy shall be
obligated under (iv) or (viii) of this Section 4.1.2 or elects under (iii) or
(vii) of this Section 4.1.2 to purchase the Membership Interest of Piedmont
Hardy, then as of the date of the vote which resulted in the event, Columbia
Hardy will be deemed to have succeeded to all of the rights of Piedmont Hardy
under this Agreement, other than the right to pro rata payments upon a
dissolution prior to the In-Service Date, and Columbia Hardy will have the
obligation to purchase Piedmont Hardy’s Membership Interest for the purchase
price specified, which purchase price will be paid at closing. Closing on such
purchase shall occur, if and only if the In-Service Date occurs, and will take
place on the date and at the location mutually agreed, but in no event more than
twenty-one (21) calendar days after the In-Service Date. In the event Columbia
Hardy shall be obligated under (xiii) of this Section 4.1.2 to purchase the
Membership Interest of Piedmont Hardy, then as of the date of the vote which
resulted in the event, Columbia Hardy will be deemed to have succeeded to all of
the rights of Piedmont Hardy under this Agreement and Columbia Hardy will have
the obligation to purchase Piedmont Hardy’s Membership Interest for the purchase
price specified, which purchase price will be paid at closing. Closing on such
purchase shall occur on the date and at the location mutually agreed, but in no
event more than one year after the date of the vote which resulted in Columbia
Hardy’s obligation to purchase Piedmont Hardy’s Membership Interest. At any
closing under this Section 4.1.2, in addition to the purchase price payable by
Columbia Hardy, Columbia Hardy will also pay Piedmont Hardy interest on the
purchase price from the date of the vote to the date of payment at a rate equal
to the prime rate (as the same may change from time to time) of Wachovia Bank,
N.A. (or its successor). At any closing under this Section 4.1.2, Piedmont Hardy
will deliver to Columbia Hardy its Membership Interest free and clear of all
liens. Upon the occurrence of a final vote which requires Columbia Hardy to
purchase Piedmont Hardy’s Membership Interest under this Section 4.1.2, then, as
of the date of such final vote, Columbia Hardy’s Sharing Ratio will be adjusted
to include Piedmont Hardy’s Sharing Ratio for all purposes other than a
dissolution that occurs before the In-Service Date and a new Appendix B shall be
provided to the Members. Columbia Hardy’s obligation under this provision to buy
Piedmont Hardy’s Membership Interest will be considered a capital contribution
obligation of Columbia Hardy for purposes of that certain Equity Contribution
Agreement of even date herewith between the Parents of the Initial Members.

4.2 Development of a Modification.



  4.2.1.   Any Member whose Sharing Ratio exceeds 25% and who desires the
Company to construct a Modification shall notify the other Members and the
Operator of the nature of the proposed Modification, including such details as
are then available, and shall provide a detailed explanation of the reasons why
such Modification is being requested. Promptly, but in no event later than one
hundred fifty (150) calendar days from the date requested to do so by such
Member, the Operator shall prepare and provide to each Member a detailed
description of the proposed Modification and an estimate of the cost thereof,
appropriate rate information and the proposed financing therefor.



  4.2.2.   Within sixty (60) calendar days after the information described in
Section 4.2.1 has been received by each Member, the Members shall vote on
whether to proceed with the development of such proposed Modification. Upon the
Supermajority Vote to proceed with the development of such proposed
Modification, the Company shall proceed with such development, including, but
not limited to, the acquisition of Additional Necessary Regulatory Approvals and
the Financing Commitment. A vote to proceed with the development of a
Modification shall be without prejudice to the vote on whether the Company shall
be committed to construct such Modification under Section 4.3.2.

4.3 Commitment to Construct a Modification.



  4.3.1.   Except upon approval by a Supermajority Vote, the Company shall not
incur material costs or obligations with respect to a Modification or be
obligated under any Financing Commitment relating to a Modification until
(a) the Additional Necessary Regulatory Approvals have been obtained and
accepted, (b) such Financing Commitment, if any, as may be required in the
opinion of the Members for such Modification has been negotiated and is ready
for acceptance by the Company (with the Management Committee to decide whether
such Financing Commitment utilizes a Financing Corporation), (c) if applicable,
the Service Agreements for the use of substantially all of the capacity created
by the Modification have been executed by the Company and by one or more
Customers pursuant to the Company’s FERC tariff, (d) the Estimated Cost of
Modification has been determined and (e) the Members have approved a commitment
to construct such Modification as provided in Section 4.3.2.



  4.3.2.   Immediately following the last to occur of the events referred to in
Section 4.3.1(a), (b) and (d) (provided that the condition that the event
referred to in Section 4.3.1(a) shall have occurred may be waived by the
Supermajority Vote of the Members), and if the Modification will create
additional capacity, the satisfaction or waiver by the applicable Customers of
all conditions set forth in the precedent agreements for execution of the
Service Agreements by substantially all of the Customers that will utilize the
capacity to be created by the Modification (other than the vote of the Members
to commit to construct the Modification), or at such later time as agreed by the
Members, the Members shall vote on whether the Company shall be committed to
construct the Modification (which commitment to construct shall constitute an
acceptance of the Financing Commitment, if any).



  4.3.3.   If the proposal to construct the Modification is approved by a
Supermajority Vote of the Members, the costs of such Modification and related
Capital Contribution requirements shall be divided among all Members in
proportion to their respective Sharing Ratios.



  4.3.4.   After the Members vote to commit the Company to construct a
Modification, except with the approval by a Supermajority Vote, the Company
shall not incur any material costs or obligations with respect to such
Modification until all conditions precedent to the obtaining by the Company of
funds pursuant to a Financing Commitment (if any) relating to such Modification
have been satisfied or waived.

4.4 General Representations and Warranties. Each Member hereby represents and
warrants to the Company and to each other Member that as of the date of its
admission as a Member:



  (a)   if such Member is an organization, it is duly organized, validly
existing, and in good standing under the law of its state of incorporation or
organization and that it has full organizational power to execute and agree to
this Agreement and to perform its obligations under this Agreement;



  (b)   such Member is acquiring its Membership Interest for such Member’s own
account as an investment and without an intent to distribute the interest;



  (c)   such Member acknowledges that such Membership Interests have not been
registered under the Securities Act of 1933 or any state securities laws and may
not be resold or transferred by the Member without appropriate registration or
the availability of an exemption from such requirements;



  (d)   such Member, by itself or together with its advisors, is experienced in
making investments comparable to its investment in the Company and is capable of
judging for itself the risks inherent in such investment;



  (e)   such Member has the financial capacity to hold its investment in the
Company for an indefinite period of time and to meet its obligations to make
Capital Contributions under this Agreement, and acknowledges that the
disposition of such investment is restricted both pursuant to federal and state
securities laws and pursuant to the terms of this Agreement;



  (f)   such Member acknowledges that it has received access to all information
that it deems necessary in order to make its decision to invest in the Company;



  (g)   this Agreement has been duly executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms;



  (h)   neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby nor compliance by it with
any provisions hereof (1) conflicts with, or results in a breach or
contravention of, or in a default or the creation of any lien under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
agreement, or other instrument or obligation to which it is a party or by which
it or its properties are bound or (2) violates any law, order, writ, injunction
or decree applicable to it or any of its properties;



  (i)   except for the Necessary Regulatory Approvals, no consent, approval or
other action by any court, governmental authority or third party is required in
connection with its execution, delivery and performance of this Agreement; and



  (j)   there are no lawsuits or contested administrative proceedings against
the Member that would have a material adverse effect on the Member’s ability to
perform its obligations as a Member under this Agreement.

4.5 Regulatory Status. Each Member acknowledges that the Company will be a
“natural gas company” under the Natural Gas Act and that the Company will be
subject to all applicable laws, rules, regulations and orders of any regulatory
authority having jurisdiction.

4.6 Governmental Applications. Each Member agrees to support the Company in
securing the Necessary Regulatory Approvals, including, without limitation,
preparing, filing and prosecuting the FERC Application.

4.7 Information.



  4.7.1.   In addition to the other rights specifically set forth in this
Agreement, each Member is entitled to all information to which that Member is
entitled to have access pursuant to Section 31B-4-408 of the Act under the
circumstances and subject to the conditions therein stated. The Members agree,
however, that the Management Committee from time to time may determine, due to
contractual obligations, business concerns, or other considerations, that
certain information regarding the business, affairs, properties, and financial
condition of the Company should be kept confidential and disclosed to a Member
only with the understanding that such information constitutes Confidential
Information under Section 4.7.2.



  4.7.2.   Each Member acknowledges that, from time to time, it may receive
Confidential Information for or regarding the Company or a Member the release of
which may be damaging to the Company, Persons with whom the Company does
business or the Member. Each Member will hold in strict confidence any
Confidential Information it receives and may not disclose such Confidential
Information to any Person other than another Member, except for disclosures
(a) compelled by law (but the Member must notify the other Members promptly of
any request for that information, before disclosing it, if practicable), (b) to
advisers or Managers of the Member or Persons to which that Member’s Membership
Interest may be Disposed as permitted by this Agreement, but only if the
recipients have agreed to be bound by the provisions of this Section 4.7.2, or
(c) of information that Member also has received from a source independent of
the Company or a Member that the Member reasonably believes obtained that
information without breach of any obligation of confidentiality. Each Member
acknowledges that breach of the provisions of this Section 4.7.2 may cause
irreparable injury to the Company for which monetary damages are inadequate,
difficult to compute, or both. Accordingly, each Member agrees that provisions
of this Section 4.7.2 may be enforced by specific performance.



  4.7.3.   A Member that subsequently ceases to be a Member shall promptly
destroy (and provide a certificate of destruction to the Company with respect
to), or return to the Company, all Confidential Information in its possession.

4.8 Liability to Third Parties. No Member or Manager shall be liable for the
debts, obligations or liabilities of the Company by reason of being a Member or
Manager or both, and does not become so liable by participating, in whatever
capacity, in the management or control of the business of the Company.

4.9 Withdrawal. A Member does not have the right or power to unilaterally
withdraw from the Company.

4.10 Lack of Authority. Except as otherwise specifically provided herein, no
Member or Manager has the authority or power to act for or on behalf of the
Company, to do any act that would be binding on the Company, or to incur any
expenditures on behalf of the Company.

4.11 Reasonable and Necessary Efforts. Each Member shall devote such efforts as
shall be reasonable and necessary to develop and promote the business of the
Company, taking into account its respective Sharing Ratio, resources and
expertise.

4.12 No Personal Gain to Members. The credit and the assets of the Company shall
be used solely for the benefit of the Company and shall not be used to further
the personal gain of any Member. No asset of the Company shall be transferred or
encumbered for, or in payment of, any individual obligation of a Member.

5. CAPITAL CONTRIBUTIONS.

5.1 Pre-Execution Date Expenditures.



  5.1.1.   Set forth on Appendix D are the dollar cost amounts of Pre-Execution
Date Expenditures that have been incurred with respect to each Member, all of
which are hereby approved.



  5.1.2.   If any Member, or Affiliate thereof, has made Pre-Execution Date
Expenditures during the period preceding the Execution Date that are not set
forth in Appendix D, such Member shall have the right to request approval
thereof by Supermajority Vote as soon as practicable after the Execution Date
(but not later than ninety (90) calendar days after the Execution Date). All
Pre-Execution Date Expenditures approved pursuant to Sections 5.1.1 and 5.1.2
shall be so credited as of the Execution Date.



  5.1.3.   After all Pre-Execution Date Expenditures to be considered under
Section 5.1.2 have been approved or disapproved by the Members the applicable
Members shall, within fifteen (15) days after such approval or disapproval, make
cash Capital Contributions to the Company pro rata in proportion to their
Sharing Ratios, in an amount equal to the Pre-Execution Date Expenditures
approved under Sections 5.1.1 or 5.1.2.



  5.1.4.   The assets, if any, acquired by means of the Pre-Execution Date
Expenditures of the Members shall be and are hereby contributed to the Company.
All applicable Members agree to execute and deliver any and all assignments and
conveyances as may be necessary or appropriate to evidence such contribution.

5.2 Required Capital Contributions.



  5.2.1   (a) The Members hereby agree and obligate themselves to fund the Phase
I Capital Budget. On the first day of each month during each Fiscal Year covered
by the Phase I Capital Budget, each Member shall make a Capital Contribution
equal to (x) its Sharing Ratio times (y) the total amount that is anticipated to
be expended through the end of that month, provided that such amount is not more
than 110% of the amount that was expected to be expended under the Phase I
Capital Budget through such date, after giving credit for any prior Capital
Contributions made under this Section 5.2.1(a). All amounts received by the
Company during a quarter pursuant to this Section 5.2.1(a), whether received
prior to, on or after the first day of that quarter, shall be credited to the
respective Member’s Capital Account as of the first day of that quarter.

(b) The Members hereby agree and obligate themselves to fund the Phase II
Capital Budget. On the first day of each month during each Fiscal Year covered
by the Phase II Capital Budget, each Member shall make a Capital Contribution
equal to (x) its Sharing Ratio times (y) the total amount that is anticipated to
be expended through the end of that month, provided that such amount is not more
than 110% of the amount that was expected to be expended under the Phase II
Capital Budget through such date, after giving credit for any prior Capital
Contributions made under this Section 5.2.1(b). All amounts received by the
Company during a quarter pursuant to this Section 5.2.1(b), whether received
prior to, on or after the first day of that quarter, shall be credited to the
respective Member’s Capital Account as of the first day of that quarter.

(c) If the Initial Members agree to fund the Phase III Capital Budget pursuant
to Section 4.1.2, then, on the first day of each month during each Fiscal Year
covered by the Phase III Capital Budget, each Member shall make a Capital
Contribution equal to (x) its Sharing Ratio times (y) the total amount that is
anticipated to be expended through the end of that month, provided that such
amount is not more than 110% of the amount that was expected to be expended
under the Phase III Capital Budget through such date, after giving credit for
any prior Capital Contributions made under this Section 5.2.1(c). All amounts
received by the Company in a quarter pursuant to this Section 5.2.1(c), whether
received prior to, on or after the first day of that quarter, shall be credited
to the respective Member’s Capital Account as of the first day of that quarter.

(d) With respect to any Capital Contributions not provided for in Sections
5.2.1(a), (b) or (c), the Members by Supermajority Vote shall issue or cause to
be issued a written request to each Member for the making of Capital
Contributions at such times and in such amounts as the Members shall so approve.
All amounts received by the Company pursuant to this Section 5.2.1(d), whether
received prior to, on or after the date specified in Section 5.2.2(d), shall be
credited to the respective Member’s Capital Account as of such specified date.

(e) All amounts received from a Member after the date specified in this
Section 5.2 shall be accompanied by interest on such overdue amounts (and the
default shall not be cured unless such interest is also received by the
Company), which interest shall be payable to the Company and shall accrue from
and after such specified date at the Default Rate. Any such interest paid with
respect to a Capital Contribution shall be credited to the respective Capital
Accounts of the Members, on a pro rata basis in proportion to their respective
Sharing Ratios as of the date such payment is made to the Company after giving
effect to the payment of that Capital Contribution with respect to which such
interest accrued.



  5.2.2   Each written request issued pursuant to Section 5.2.1(d) shall include
the following information:



  (a)   The total amount of Capital Contributions requested from all Members;



  (b)   The amount of Capital Contribution requested from the Member to whom the
request is addressed, such amount to be in accordance with the Sharing Ratio of
such Member;



  (c)   The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct;



  (d)   The date on which payments of the Capital Contribution shall be made
(which date shall not be less than thirty (30) calendar days following the date
the request is given, unless an earlier date is approved by a Supermajority
Vote) and the method of payment, provided that such date and method shall be the
same for each of the Members; and



  (e)   Evidence that the Members have approved the request in accordance with
Section 5.2.1(d).

5.3 Failure of a Member Other than Operator’s Affiliate to Make Required Capital
Contributions. If one or more Members other than the Operator’s Affiliate
becomes a Capital Defaulting Member, the Company, the Operator or any Capital
Non-Defaulting Member shall be entitled to give written notice of default to the
Capital Defaulting Members, with a copy to all Capital Non-Defaulting Members.
If there are any Capital Defaulting Members other than the Operator’s Affiliate
who do not pay all amounts due within ten (10) calendar days after such notice
is given, the Operator (who shall be deemed to have authority from the
Management Committee) shall be entitled to take any of the following actions
(separately or in combination, to the extent that combination of actions is not
inconsistent):



  5.3.1.   Cause the Company to apply any distributions otherwise payable to the
Capital Defaulting Members hereunder to the payment of unpaid Capital
Contributions, plus interest thereon at the Default Rate;



  5.3.2.   Transfer any and all voting and approval rights of the Capital
Defaulting Members to the Capital Non-Defaulting Members in proportion to the
respective Sharing Ratios of the Capital Non-Defaulting Members.



  5.3.3.   With the approval of Members representing a majority of the Sharing
Ratios of the Capital Non-Defaulting Members, cause the Capital Non-Defaulting
Members to make aggregate Loans to the Company in the amount of such required
and unpaid Capital Contributions in proportion to the respective Sharing Ratios
of the Capital Non-Defaulting Members. In such event, (a) such Loans shall
accrue interest at the Default Rate from the date of the Loans; (b) repayment of
the Loans to the Capital Non-Defaulting Members shall have priority over any
other distributions to be made hereunder; and (c) the amount of interest paid by
the Company for any such Loans shall be deducted from any distribution otherwise
owed to the Capital Defaulting Members. Upon the making of any such Loans to the
Company, the Company shall be deemed to have simultaneously made loans in the
same aggregate amount and at the same interest rate to the Capital Defaulting
Members, and such loans by the Company shall be due and payable upon demand by
the Operator;



  5.3.4.   With the approval of Members representing a majority of the Sharing
Ratios of the Capital Non-Defaulting Members, cause the Capital Non-Defaulting
Members to Contribute to the Company the required and unpaid portion of the
Capital Contributions due from the Capital Defaulting Members. In such case the
Sharing Ratios of the Capital Defaulting Members shall be reduced, as to each
Capital Defaulting Member, by the percentage equivalent of a fraction, the
numerator of which is twice the amount of the required and unpaid Capital
Contribution due from such Capital Defaulting Member, and the denominator of
which is the sum of all previous Capital Contributions made by such Capital
Defaulting Member. The Sharing Ratios of the Capital Non-Defaulting Members
shall be proportionately increased, provided such reduction and increase do not
violate any law or a regulatory requirement. The Members shall be provided a
revised Appendix B reflecting the adjusted Sharing Ratios;



  5.3.5.   At any time before a default is fully cured by a Capital Defaulting
Member or any Loans are made in accordance with Section 5.3.3, a majority of the
Capital Non-Defaulting Members may send a Purchase Notice to any Capital
Defaulting Member indicating that they intend to purchase the entire Membership
Interest of such Capital Defaulting Member in proportion to the respective
Sharing Ratios of the Capital Non-Defaulting Members. The purchase price shall
be equal to the lesser of the fair market value of the Membership Interest of
such Capital Defaulting Member, as determined by an appraiser retained by the
Company, or seventy five percent (75%) of the Capital Account of such Capital
Defaulting Member as of the date of such default. If such purchase right is
exercised, the closing shall take place on the date specified by the Capital
Non-Defaulting Members, which date shall be not sooner than fifteen (15)
calendar days and not later than thirty (30) calendar days after the date the
Purchase Notice is given. At such closing, the purchase price shall be payable
in cash and the Capital Defaulting Member will deliver its Membership Interest
to the purchasing Capital Non-Defaulting Members, free and clear of all liens.
The Members shall be provided a revised Appendix B reflecting the adjusted
Sharing Ratios; or



  5.3.6.   Sue to enforce the obligations of the Capital Defaulting Members to
pay the required and unpaid portion of their Capital Contributions, together
with interest thereon at the Default Rate.

5.4 Failure of the Affiliate of Operator to Make a Required Capital
Contribution. If an Affiliate of the Operator becomes a Capital Defaulting
Member, any Capital Non-Defaulting Member shall be entitled to give written
notice of default to the Capital Defaulting Members, with a copy to all Capital
Non-Defaulting Members. If there are any Capital Defaulting Members in addition
to the Affiliate of the Operator, the Capital Non-Defaulting Members may take
any of the actions permitted under Section 5.3 with respect to the Capital
Defaulting Members who are not Affiliates of the Operator. In addition, if the
Operator’s Affiliate does not pay all amounts due within ten (10) calendar days
after such notice is given, the Capital Non-Defaulting Members shall be entitled
to take any of the following actions (separately or in combination, to the
extent that combination of actions is not inconsistent) with respect to the
Capital Defaulting Member that is an Affiliate of the Operator:



  5.4.1.   Cause the Company to apply any distributions otherwise payable to
such Capital Defaulting Member hereunder to the payment of unpaid Capital
Contributions, plus interest thereon at the Default Rate;



  5.4.2.   With the approval of Members representing a majority of the Sharing
Ratios of the Capital Non-Defaulting Members, cause the Capital Non-Defaulting
Members to make aggregate Loans to the Company in the amount of such required
and unpaid Capital Contributions in proportion to the respective Sharing Ratios
of the Capital Non-Defaulting Members. In such event, (a) such Loans shall
accrue interest at the Default Rate from the date of the Loans; (b) repayment of
the Loans to the Capital Non-Defaulting Members shall have priority over any
other distributions to be made hereunder; and (c) the amount of interest paid by
the Company for any such Loans shall be deducted from any distribution otherwise
owed to the Capital Defaulting Member that is an Affiliate of the Operator. Upon
the making of any such Loans to the Company, the Company shall be deemed to have
simultaneously made loans in the same aggregate amount and at the same interest
rate to such Capital Defaulting Member, and such loans by the Company shall be
due and payable upon demand by the Operator;



  5.4.3.   With the approval of Members representing a majority of the Sharing
Ratios of the Capital Non-Defaulting Members, cause the Capital Non-Defaulting
Members to Contribute to the Company the required and unpaid portion of the
Capital Contributions due from the Capital Defaulting Member that is an
Affiliate of the Operator. In such case the Sharing Ratios of such the Capital
Defaulting Member shall be reduced by the percentage equivalent of a fraction,
the numerator of which is the amount of the required and unpaid Capital
Contribution due from such Capital Defaulting Member, and the denominator of
which is the sum of all previous Capital Contributions made by such Capital
Defaulting Member. The Sharing Ratios of the Capital Non-Defaulting Members
shall be proportionately increased, provided such reduction and increase do not
violate any law or a regulatory requirement. The Members shall be provided a
revised Appendix B reflecting the adjusted Sharing Ratios; or



  5.4.4.   Sue to enforce the obligations of such Capital Defaulting Member to
pay the required and unpaid portion of its Capital Contributions, together with
interest thereon at the Default Rate.

5.5 Loans.



  5.5.1.   At any time after the Capital Contributions referred to in
Section 5.1.3 have been made that the Members determine that the Company needs
funds, rather than calling for Capital Contributions, the Members may issue or
cause to be issued a written request to each Member for the making of Loans or
advances to the Company at such times and in such amounts as the Members shall
approve, by a Supermajority Vote, provided that the Members shall not call for
Loans or advances rather than Capital Contributions if doing so would breach any
Financing Commitment or other agreement of the Company. All amounts received
from a Member after the date specified in Section 5.5.2(d) by the Company
pursuant to this Section 5.5 shall be accompanied by interest on such overdue
amounts (and the default shall not be cured unless such interest is also
received by the Company), which interest shall be payable to the Company and
shall accrue from and after such specified date at the Default Rate. Any such
interest paid shall be credited to the respective Capital Accounts of all the
Members, on a pro rata basis in proportion to their respective Sharing Ratios as
of the date such payment is made to the Company, but shall not be considered
part of the principal of the loan.



  5.5.2.   Each written request issued pursuant to Section 5.5.1 shall include
the following information:



  (a)   The total amount of Loans or advances requested from all Members;



  (b)   The amount of the Loans or advances requested from the Member to whom
the request is addressed, such amount to be in accordance with the Sharing Ratio
of such Member;



  (c)   The purpose for which the funds are to be applied in such reasonable
detail as the Members shall direct;



  (d)   The date on which the Loans or advances to the Company shall be made
(which date shall not be less than thirty (30) calendar days following the date
the request is given, unless an earlier date is approved by a Supermajority
Vote) and the method of payment, provided that such date and method shall be the
same for each of the Members;



  (e)   All terms relating to such Loans, including the terms of repayment,
provided that such terms shall be the same for each of the Members; and



  (f)   Evidence that the Members have approved the request in accordance with
Section 5.5.1.

5.6 Voluntary Contributions. No Member shall be required or permitted to make
any Capital Contributions or Loans to the Company except pursuant to this
Section 5.

5.7 Return of Contributions. A Member is not entitled to the return of any part
of its Capital Contributions or to be paid interest in respect of either its
Capital Account or its Capital Contributions. An unreturned Capital Contribution
is not a liability of the Company or of any Member. A Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return a Member’s Capital Contributions.

5.8 Capital Accounts. A Capital Account shall be established and maintained for
each Member in accordance with the Code and the Treasury Regulations. A Member
that has more than one Membership Interest shall have a single Capital Account
that reflects all of its Membership Interests, regardless of any class of
Membership Interests owned by that Member and regardless of the time or manner
in which those Membership Interests were acquired.

6. ALLOCATIONS AND DISTRIBUTIONS.

6.1 Allocations of Profits and Losses.



  6.1.1.   In General. Profits and Losses shall be allocated among the Members
ratably in proportion to their respective Sharing Ratios.



  6.1.2.   Special Rules. Notwithstanding the general allocation rules set forth
in Section 6.1.1, the following special allocation rules shall apply under the
circumstances described:



  (a)   Limitation on Loss Allocations. The Losses allocated to any Member
pursuant to Section 6.1.1 with respect to any Fiscal Year shall not exceed the
maximum amount of Losses that can be so allocated without causing such Member to
have an Adjusted Capital Account Deficit at the end of such Fiscal Year. All
Losses in excess of the limitation set forth immediately above shall be
allocated (i) first, to those Members who will not be subject to this
limitation, in the ratio that their Sharing Ratios bear to each other, and (ii)
second, any remaining amount to the Members in the manner required by the Code
and Treasury Regulations.



  (b)   Qualified Income Offset. If in any Fiscal Year a Member unexpectedly
receives an adjustment, allocation or distribution described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such adjustment,
allocation or distribution causes or increases an Adjusted Capital Account
Deficit for such Member, then, before any other allocations are made under this
Agreement or otherwise, such Member shall be allocated items of income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income and gain) in an amount and manner sufficient to eliminate such
Adjusted Capital Account Deficit as quickly as possible, provided that an
allocation pursuant to this Section 6.1.2(b) shall be made if and only to the
extent that the Member has an Adjusted Capital Account Deficit after all other
allocations provided in this Section 6.1 have been tentatively made as if this
Section 6.1.2(b) were not in this Agreement.



  (c)   Company Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain during any Fiscal Year, then, except as provided in Treasury
Regulations Section 1.704-2(f), each Member shall be allocated items of income
and gain for such Fiscal Year (and, if necessary, for subsequent Fiscal Years)
in proportion to, and to the extent of, such Member’s share of the net decrease
in Company Minimum Gain during such Fiscal Year as determined in accordance with
Section 1.704-2(g). This Section 6.1.2(c) is intended to comply with the minimum
gain chargeback requirement in Treasury Regulations Section 1.704-2(f) and shall
be applied and interpreted in accordance with such Treasury Regulations.



  (d)   Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease in Member Nonrecourse Debt Minimum Gain during any Fiscal Year, then,
except as provided in Treasury Regulations Section 1.704-2(i)(4), each Member
shall be allocated items of income and gain for such Fiscal Year (and, if
necessary, for subsequent Fiscal Years) in proportion to, and to the extent of,
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
during such Fiscal Year. This Section 6.1.2(d) is intended to comply with the
minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be applied and interpreted in accordance with
such Treasury Regulations.



  (e)   Member Nonrecourse Deductions. Member Nonrecourse Deductions shall be
allocated among the Members in accordance with the ratios in which the Members
share the economic risk of loss for the Member Nonrecourse Debt that gave rise
to those deductions. This allocation is intended to comply with the requirements
of Treasury Regulations Section 1.704-2(i) and shall be interpreted and applied
consistent therewith.



  (f)   Company Nonrecourse Deductions. Nonrecourse deductions that are not
related to Member Nonrecourse Debt shall be allocated to the Members in
proportion to their Sharing Ratios.



  (g)   Curative Allocations. Any allocations of items of income, gain, or loss
pursuant to Sections 6.1.2(a)-(f) hereof shall be taken into account in
computing subsequent allocations pursuant to this Section 6, so that the net
amount of any items so allocated and the income, losses, and other items
allocated to each Member pursuant to this Section 6 shall, to the extent
possible, be equal to the net amount that would have been allocated to each
Member had no allocations ever been made pursuant to Sections 6.1.2(a)-(f).



  (h)   Change in Treasury Regulations. If the Treasury Regulations that are
incorporated in the Regulatory Allocations are hereafter changed or if new
Treasury Regulations are hereafter adopted, and such changed or new Treasury
Regulations, in the opinion of tax counsel for the Company, make it necessary to
revise the Regulatory Allocations or provide further special allocation rules in
order to avoid a significant risk that a material portion of any allocation set
forth in this Section 6 would not be respected for federal income tax purposes,
the Members shall make such reasonable amendments to this Agreement as, in the
opinion of such counsel, are necessary or desirable, taking into account the
interests of the Members as a whole and all other relevant factors, to avoid or
reduce significantly such risk to the extent possible without materially
changing the amounts allocable and distributable to any Member pursuant to this
Agreement.



  (i)   Change in Members’ Interests. In the event of a Disposition of a
Membership Interest or a change in a Member’s Sharing Ratio during any Fiscal
Year, allocations among the Members shall be made in accordance with their
Sharing Ratios from time to time during such Fiscal Year in accordance with Code
Section 706, provided that in the event of a sale or other Disposition of a
Member’s entire Membership Interest, allocations of income, gain, loss,
deductions and credits with respect to such Member shall be computed precisely
by an interim closing of the Company’s books as of the date of such sale or
other Disposition in accordance with Treasury Regulations
Section 1.706-1(c)(2)(ii).



  (j)   Excess Nonrecourse Liabilities. For purposes of calculating Members’
shares of “excess nonrecourse liabilities” of the Company (within the meaning of
Treasury Regulations Section 1.752-3), the Members intend that they be
considered as sharing profits of the Company in proportion to their respective
Sharing Ratios.

6.2 Tax Allocations.



  6.2.1.   In General. Except as set forth in Section 6.2.2, allocations for tax
purposes of items of income, gain, loss, deduction, and credits, shall be made
in the same manner as the applicable allocation of Profit or Loss set forth in
Section 6.1. Allocations pursuant to this Section 6.2 are solely for purposes of
federal, state and local income taxes and shall not affect, or in any way be
taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items or other distributions pursuant to any provision of
this Agreement.

6.2.2. Special Rules.



  (a)   Elimination of Book/Tax Disparities. In determining a Member’s allocable
share of Company taxable income or tax loss, the Member’s allocable share of
each item of income, gain, loss and deduction shall be properly adjusted to
reflect the difference between such Member’s share of the adjusted tax basis and
the Gross Asset Value of each of the Company assets used in determining such
item. With respect to depreciation, for example, in determining the taxable
income or tax loss allocable to a Member, Profits and Losses allocable to that
Member shall be adjusted by eliminating Depreciation allocable to that Member
and substituting therefor tax depreciation, amortization or other cost recovery
deduction allocable to that Member determined by reference to that Member’s
share of the tax basis of Company assets. This provision is intended to comply
with the requirements of Code Section 704(c) and Treasury Regulations Section
1.704-1(b)(2)(iv)(f)(4) and shall be interpreted in conformity therewith. Any
elections or other decisions relating to such tax allocations shall be made by
the Management Committee.



  (b)   Tax Credits. Any tax credits shall be allocated among the Members in
accordance with Treasury Regulations Section 1.704-1(b)(4)(ii), unless the
applicable Code provision shall otherwise require.



  6.2.3.   Conformity of Reporting. The Members are aware of the income tax
consequences of the allocations made by this Section 6.2 and hereby agree to be
bound by the provisions of this Section 6.2 in reporting their shares of Company
profits, gains, income, losses, deductions, credits and other items for income
tax purposes.

6.3 Withholding. The Company is authorized to withhold from distributions to a
Member, or with respect to allocations to a Member, and to pay over to a
federal, state or local government, any amounts required to be withheld pursuant
to the Code, or any provisions of any other federal, state or local law. Any
amounts so withheld shall be treated as having been distributed to such Member
pursuant to this Section 6 for all purposes of this Agreement, and shall be
offset against the current or next amounts otherwise distributable to such
Member.

6.4 Distributions.



  6.4.1.   From time to time (but at least once each calendar quarter) the
Managers shall determine in their reasonable judgment to what extent (if any)
the Company’s cash on hand exceeds its current and anticipated needs, including,
without limitation, for operating expenses, debt service, acquisitions, and a
reasonable contingency reserve. If such an excess exists, the Managers, by
majority vote, shall cause the Company to distribute to the Members, in
accordance with their Sharing Ratios, an amount in cash equal to that excess.



  6.4.2.   Notwithstanding any language in Section 6.4.1 to the contrary, the
Company shall also distribute, to the extent funds are available, to each
Member, with respect to each Fiscal Year within seventy-five (75) days after the
end of such Fiscal Year, an amount of cash or cash equivalents equal to (x) the
amount of the Company’s positive federal taxable income allocated to each Member
for such Fiscal Year, multiplied by (y) 40%; provided, however, that this
specific distribution for any Fiscal Year may be reduced or eliminated on a pro
rata basis among the Members if and to the extent determined by all of the
Members.



  6.4.3.   From time to time the Members also may cause property of the Company
other than cash to be distributed to the Members, which distribution must be
made in accordance with their Sharing Ratios and may be made subject to existing
liabilities and obligations.

7. MANAGEMENT.

7.1 Voting by Members and Management Committee.



  7.1.1.   Except as otherwise provided in this Agreement, the vote of the
Members necessary for a matter to be approved by Members shall be a majority of
the total Sharing Ratios of the Members. If the requisite majority of Sharing
Ratios is not voted in favor of a matter being voted on, then the matter shall
be deemed to be denied. Furthermore, unless otherwise provided herein, if the
matter being voted on provides for more than two alternatives and no alternative
receives the requisite majority approval, then no alternative shall be selected.



  7.1.2.   The Members shall manage the Company’s business through the
Management Committee in accordance with this Agreement. The acts of the
Management Committee in accordance with its authority shall be binding upon all
of the Members and the Company. The Management Committee shall consist of one
individual Manager appointed by each Member. Each Member shall also designate an
alternate for its Manager. Each alternate shall have all of the powers of the
regular Manager in the regular Manager’s absence, declination or inability to
serve from time to time. On all matters decided by the Management Committee,
each Manager or its alternate shall have voting power equal to the Sharing Ratio
of the Member represented by such Manager. Whenever in this Agreement action by
the Members as a group is contemplated, action by the Management Committee shall
constitute the action of the Members as a group.



  7.1.3.   Subject to the other terms of this Agreement, the Management
Committee, by majority vote of the Managers, may make all decisions and take all
actions for the Company not otherwise provided for in this Agreement or in the
CO&M Agreement, including, without limitation, the following:



  (a)   Delegating management authority to the Operator under the CO&M
Agreement; provided, however, that the Management Committee may not delegate to
the Operator the right to take any action that would require a Supermajority
Vote under Section 7.1.4 unless such action has been approved by a Supermajority
Vote or is provided for in the CO&M Agreement;



  (b)   Entering into, making and performing contracts, agreements, and other
undertakings binding the Company that may be necessary, appropriate, or
advisable in furtherance of the purposes of the Company and making all decisions
and waivers thereunder;



  (c)   Opening and maintaining bank and investment accounts and arrangements,
drawing checks and other orders for the payment of money, and designating
individuals with authority to sign or give instructions with respect to those
accounts and arrangements.



  (d)   Maintaining the assets of the Company in good order;

(e) Collecting sums due the Company;



  (f)   To the extent that funds of the Company are available therefor, paying
debts and obligations of the Company;



  (g)   Subject to the provisions of Section 7.1.4(s), acquiring, utilizing for
Company purposes, and disposing of any asset of the Company;



  (h)   Subject to the provisions of Section 7.1.4(h), selecting, removing and
changing the authority and responsibility of contractors and other advisers and
consultants;

(i) Obtaining insurance for the Company;



  (j)   Determining distributions of Company cash and other property as provided
in Section 6.4;

(k) Establishing a corporate seal for the Company;



  (l)   Appointing and removing any officers of the Company and establishing the
authority and duties thereof;

(m) Investing funds of the Company;



  (n)   Determining the accounting methods and conventions to be used in
preparation of the Company’s financial statements (consistent with GAAP) and tax
returns and making any and all elections under any applicable tax laws
(consistent with the requirements of this Agreement);



  (o)   Obtaining all necessary permits and governmental approvals regarding the
business or operations of the Company; and



  (p)   Engaging in any other activity and performing and carrying out contracts
of any kind which may be necessary or appropriate to conduct the Company’s
business and accomplish its purposes, as may be lawfully carried on or performed
by a limited liability company under the laws of the State of West Virginia and
the laws of the states and municipalities in which the Company conducts
business.



  7.1.4.   Notwithstanding anything in Section 7.1.3 above, the Management
Committee may not cause the Company to do any of the following without the
Supermajority Vote of the Members:



  (a)   Filing an application with FERC in connection with any Modification;



  (b)   Approving a sale or abandonment of all or a major portion of the
Facilities;



  (c)   Amending, modifying, changing or otherwise altering this Agreement or
taking any action in contravention of this Agreement;

(d) Electing to dissolve the Company;



  (e)   Borrowing money or otherwise committing the credit of the Company for
Company activities and voluntary prepayments or extensions of debt;

(f) Approving any matter pursuant to Section 3.3;

(g) Approving any matter pursuant to Section 5.1.2;



  (h)   Selecting, removing and changing auditors or lawyers or the authority or
responsibility of auditor or lawyers, provided, however, that the initial
auditors shall be the Certified Public Accountants selected by the publicly-held
parent of the Operator on the Execution Date to audit such parent’s own
financial statements; and provided, further, that should the publicly-held
parent of the Operator change the Certified Public Accountants selected by it to
audit its own financial statements and the Operator recommends that the Company
change its auditors to such new Certified Public Accountants, no Member will
unreasonably withhold approval of such change in auditors for the Company;



  (i)   Entering into, amending, modifying, or terminating any contract or
commitment to acquire or transfer any asset not provided for in the approved
Phase I Capital Budget, Phase II Capital Budget, or Phase III Capital Budget,
the cost of which exceeds by more than ten percent (10%) the amount budgeted
therefor;



  (j)   Requesting that Loans (rather than Capital Contributions) be made to the
Company pursuant to Section 5.5.1;



  (k)   Delegating any authority to any committee, Manager or agent of the
Company to take any action that requires more than a majority vote of Members
under this Section 7.1.4;



  (l)   Causing any Financing Commitment or causing any financing (whether or
not pursuant to a Financing Commitment) to be issued on which there is recourse
to a Person other than the Company;



  (m)   Approving any capital expenditures in excess of $250,000 in the
aggregate in any fiscal year that are not included in an approved Capital
Budget;



  (n)   Indemnifying any officer, employee, agent or any other Person except as
specifically provided herein or in the CO&M Agreement;



  (o)   Executing or otherwise entering into, or amending, modifying, or
terminating, any employment agreement with an officer of the Company or
similarly compensated or situated person employed by the Company, the election
or removal of any officer of the Company or the hiring or firing of any other
similarly compensated or situated person employed by the Company with or without
cause;



  (p)   Setting or amending the compensation level of any officer of the Company
or other similarly compensated or situated person employed by the Company;



  (q)   Revaluing any property or asset outside of the normal course of
business;



  (r)   Executing or otherwise entering into, or amending, modifying, or
terminating (other than in accordance with, or pursuant to, the terms of such
agreement), any agreement, other than a Service Agreement, with a Member, an
officer or employee of the Company, an Affiliate of a Member, or a person
related by blood or marriage to an officer or employee of the Company, involving
aggregate consideration (including assumed actual and contingent liabilities) or
fair market value or actual or contingent liability in excess of $100,000;



  (s)   Transferring all or substantially all of the assets of the Company;



  (t)   The filing of a petition as debtor in a United States Bankruptcy Court
or taking any material affirmative act that would result in the Company’s
bankruptcy;



  (u)   Merging or consolidating the Company with or into any other Person;

(v) Changing the name of the Company;



  (w)   Changing the designation or the terms of Membership Interests which the
Company has authorized or is authorized to issue;



  (x)   Increasing the size of the Management Committee or changing the
provisions of Section 7.1.2 regarding the composition of the Management
Committee;



  (y)   Authorizing any distribution, dividend or transfer of Company assets;



  (z)   Approving any agreement by the Tax Matters Partner to an extension of
the statute of limitations for making assessments on behalf of the Company or
changing the tax elections provided in Section 10.4;



  (aa)   Voting at a meeting of the Management Committee on a matter not on the
agenda for the meeting referred to in Section 7.3 or shortening the ten (10) day
notice requirement of Section 7.3;



  (bb)   Amending, modifying, changing or otherwise altering the CO&M Agreement;
or



  (cc)   Taking any other action as to which a Supermajority Vote is required
under this Agreement.

7.2 Removal, Resignation and Replacement of Managers. Each Member, in its sole
discretion, may at any time and for any reason remove or replace any Manager
(including an alternate) appointed by it. Each Manager shall hold office for the
term for which he or she is appointed and thereafter until his or her successor
shall have been appointed and qualified, or until his or her earlier death,
resignation or removal. A Manager may resign at any time. Such resignation shall
be made in writing and shall take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the remaining Managers. The
acceptance of a resignation shall not be necessary to make it effective, unless
expressly so provided in the resignation. Upon the resignation of a Manager, the
Member appointing that Manager shall have the right to designate another
Manager. Managers need not be residents of West Virginia.

7.3 Meetings by the Management Committee. The Management Committee shall meet at
least quarterly. Special meetings of the Management Committee may be called from
time to time by any Manager, and the Manager who does so shall be responsible
for the agenda and minutes of such meeting. Except as otherwise provided in this
Agreement, or as waived in writing by the Managers, each Manager shall be given
at least ten (10) calendar days prior written notice of any meeting of the
Management Committee. Such notice shall contain the time and place of such
meeting, along with an agenda of items to be discussed and/or voted on at such
meeting. A quorum shall consist of Managers or their alternates representing at
least two (2) Members and a majority of the Sharing Ratios of the Members.

7.4 Action by Written Consent or Telephone Conference. Any action permitted or
required by the Act, the Articles of Organization or this Agreement to be taken
at a meeting of the Members or the Management Committee may be taken without a
meeting if a consent in writing, setting forth the action to be taken, is signed
by all the Members or the Managers, as the case may be. Such consent shall have
the same force and effect as a unanimous consent at a meeting and may be stated
as such in any document or instrument filed with the Secretary of State of West
Virginia, and the execution of such consent shall constitute attendance or
presence in person at a meeting of the Members or Management Committee, as the
case may be. Subject to the requirements of the Act, the Articles of
Organization or this Agreement for notice of meetings, unless otherwise
restricted by the Articles of Organization, Members or the Management Committee,
may participate in and hold a meeting of the Members or Management Committee, as
the case may be, by means of a conference telephone or similar communications
equipment by means of which all Persons participating in the meeting can hear
each other, and participation in such meeting shall constitute attendance and
presence at such meeting, except where a Person participates in the meeting for
the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened.

7.5 Compensation. A Manager shall receive no compensation for services rendered
to the Company in that capacity. Officers and agents of the Company shall
receive such compensation as approved by the Management Committee.

7.6 Operating Budgets. The Management Committee shall cause the Operator, under
the CO&M Agreement, to annually prepare an Operating Budget. In the event that a
subsequent Operating Budget is not approved in its entirety, any approved line
items of such Operating Budget shall go into effect, all other line items shall
be deemed to be increased by the lesser of the percentage that is agreed upon by
the Management Committee or three percent (3%) from the level specified in the
prior Operating Budget, with the exception of Capital Contributions which shall
not automatically increase, and such prior Operating Budget, as so adjusted
pursuant to the terms of this sentence, shall be effective until the end of the
Fiscal Year to which it applies.

7.7 Financing Committee. Within 30 days after the execution of this Agreement,
each Initial Member shall designate a representative to serve on the Financing
Committee. The Financing Committee shall arrange for the Financing Commitment
and present it to the Management Committee for consideration. Within thirty
(30) days after the presentation of the proposed Financing Commitment, the
Management Committee shall vote on whether to accept or reject it.

7.8 Conflicts of Interest. Except as otherwise provided in this Agreement, each
Member at any time and from time to time may engage in and possess interests in
other business ventures of any and every type and description, independently or
with others, including business ventures in competition with the Company, with
no obligation to offer to the Company or any other Member the right to
participate therein. The Company may enter into the CO&M Agreement and, in
addition, may transact business with any Member or Affiliate thereof provided
that without the approval of the Management Committee the aggregate cost to the
Company of such business transaction shall not exceed $100,000 annually.

8. OPERATION OF THE FACILITIES.

8.1 Operator. The Company intends to enter into a CO&M Agreement with the
Operator in the form attached hereto as Appendix H. The Members may, at any
time, upon a Supermajority Vote, agree to an amendment to the CO&M Agreement
provided that the Operator concurs therewith. In the event that such CO&M
Agreement is terminated pursuant to the terms thereof or the Operator ceases to
serve as Operator in accordance with the terms of the CO&M Agreement, Piedmont
Hardy, if it is still a Member, may designate its Affiliate the successor
Operator. If neither Columbia Hardy or its Affiliate, nor Piedmont Hardy or its
Affiliate is still a Member, the Members may, upon a Supermajority Vote, appoint
a successor Operator. Any successor Operator selected pursuant to this Agreement
shall execute and be bound by an agreement substantially in the form of the CO&M
Agreement existing immediately prior to such execution.

9. INDEMNIFICATION.

9.1 Right to Indemnification. Subject to the limitations and conditions as
provided in Section 9, each person who was or is made a party or is threatened
to be made a party to or is involved in any Proceeding, or any appeal in such a
Proceeding or any inquiry or investigation that could lead to such a Proceeding,
by reason of the fact that he or she, or a Person of whom he or she is legal
Manager, is or was a Manager of the Company or while Manager of the Company is
or was serving at the request of the Company as a Manager, director, officer,
partner, venturer, proprietor, trustee, employee, agent, or similar functionary
of another foreign or domestic limited liability company, corporation,
partnership, joint venture, sole proprietorship, trust, employee benefit plan or
other enterprise shall be indemnified by the Company to the fullest extent
permitted by the Act, as the same exists or may hereafter be amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the Company to provide broader indemnification rights than said law permitted
the Company to provide prior to such amendment) against judgments, penalties
(including excise and similar taxes and punitive damages), fines, settlements
and reasonable expenses (including, without limitation, attorneys’ fees)
actually incurred by such Person in connection with such Proceeding, and
indemnification under Section 9 shall continue as to a Person who has ceased to
serve in the capacity which initially entitled such Person to indemnity
hereunder. The rights granted pursuant to Section 9 shall be deemed contract
rights and no amendment, modification or repeal of Section 9 shall have the
effect of limiting or denying any such rights with respect to actions taken or
Proceedings arising prior to any such amendment, modification or repeal. It is
expressly acknowledged that the indemnification provided in Section 9 could
involve indemnification for negligence or under theories of strict liability.

9.2 Advance Payment. The right to indemnification conferred in Section 9 shall
include the right to be paid or reimbursed by the Company the reasonable
expenses incurred by a Person of the type entitled to be indemnified under
Section 9.1 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to the Person’s ultimate entitlement to
indemnification, provided that the payment of such expenses incurred by any such
Person in advance of the final disposition of a Proceeding shall be made only
upon delivery to the Company of a written affirmation by such Person of his or
her good faith belief that he or she has met the standard of conduct necessary
for indemnification under Section 9 and a written undertaking, by or on behalf
of such Person, to repay all amounts so advanced if it shall ultimately be
determined that such indemnified Person is not entitled to be indemnified under
Section 9 or otherwise.

9.3 Indemnification of Agents. The Company, by adoption of a resolution of the
Management Committee, may indemnify and advance expenses to an agent of the
Company to the same extent and subject to the same conditions under which it may
indemnify and advance expenses to Managers under Section 9; and, the Company may
indemnify and advance expenses to Persons who are not or were not Managers or
agents of the Company but who are or were serving at the request of the Company
as a Manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any liability asserted
against him or her and incurred by him or her in such a capacity or arising out
of his or her status as such a Person to the same extent that it may indemnify
and advance expenses to Managers under Section 9.

9.4 Indemnification by the Members. To the fullest extent permitted by law, each
Member shall indemnify the Company, each Manager and each other Member and hold
them harmless from and against all losses, costs, liabilities, damages, and
expenses (including, without limitation, costs of suits and attorney’s fees)
they may incur on account of any breach by that Member of this Agreement.

9.5 Appearance as a Witness. Notwithstanding any other provisions of Section 9,
upon approval by the Members, the Company shall pay or reimburse expenses
incurred by a Member in connection with that Member or Member’s Manager or other
employee’s appearance as a witness or other participation in a Proceeding at a
time when that Member or Member’s Manager is not a named defendant or respondent
in the Proceeding.

9.6 Nonexclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in Section 9 shall not be exclusive of any
other right which a Manager or other Person indemnified pursuant to Section 9.3
may have or hereafter acquired under any law (common or statutory), provision of
the Articles of Organization or this Agreement, other agreements, votes of
Members or otherwise.

9.7 Insurance. Unless the Members otherwise determine by Supermajority Vote,
each Member shall maintain its own insurance for the benefit of any Member or
any Manager acting in his or her capacity as a Member or Manager, and the
Company shall not be required to obtain any such insurance for the benefit of
any Member or any Manager acting in his or her capacity as a Member or Manager.

9.8 Member Notification. To the extent required by law, any indemnification of
or advance of expenses to a Manager in accordance with Section 9 shall be
reported in writing to the Members with or before the notice or waiver of notice
of the next Members’ meeting or with or before the next submission to Members of
a consent to action without a meeting and, in any case, within the 12 month
period immediately following the date of the indemnification or advance.

9.9 Savings Clause. If Section 9 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Manager or any other Person
indemnified pursuant to Section 9 as to costs, charges and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to any action, suit or proceedings, whether civil, criminal, administrative or
investigative, to the full extent permitted by any applicable portion of
Section 9 that shall not have been invalidated and to the full extent permitted
by applicable law.

10. TAXES.

10.1 Tax Returns. The Tax Matters Partner shall supervise the preparation and
filing of all tax and information returns which the Company may be required to
file and shall, on behalf of the Company, make such tax elections and
determinations as are reasonably necessary, appropriate or desirable and
consistent with Section 10.4. Each Member shall furnish to the Company all
pertinent information that is in the possession of such Member and is necessary
to enable such returns to be prepared and filed. Copies of the tax returns,
together with any schedules or other information that each Member may require in
connection with preparation of such Member’s own tax affairs, shall be furnished
to the Members within ninety (90) calendar days after the end of each Fiscal
Year. The Company shall bear the costs of preparing, filing and distributing any
tax returns.

10.2 Tax Status. Unless the Initial Members vote pursuant to Section 4.1.1 to
file the FERC Application as an entity taxed as a partnership, then by no later
than March 15, 2005, the Members agree that they will reform the Company as a
corporation and adopt and execute the corporate documents attached as Appendix I
to this Agreement.

10.3 Tax Matters. The Tax Matters Partner shall provide each Member with prompt
notice of the initiation of all tax examinations or proceedings, shall
thereafter promptly provide copies of all written information issued by or
delivered to Governmental Authorities in connection with any such examinations
or proceedings, and shall further provide each Member with prompt, reasonable,
and continuous opportunity to review and provide comment with respect to the
subject matter of each such examination or proceedings. Each Member agrees to
cooperate fully with the Tax Matters Partner and to do or refrain from doing any
and all things reasonably required by the Tax Matters Partner to conduct such
proceedings. Subject to the terms hereof, the Tax Matters Partner shall not have
the right to settle any audit or examination without first consulting with and
receiving approval of a majority of the Members.

10.4 Tax Elections.

The Company shall make the following elections on the appropriate tax returns
for income tax purposes:



  (a)   to adopt the calendar year as the Company’s tax year for federal and
state income tax purposes;



  (b)   to adopt the accrual method of accounting and to keep the Company’s
books and records on the method of accounting required by the Code; and



  (c)   any other elections not inconsistent with the above that the Management
Committee may deem appropriate.

11. BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS.

11.1 Maintenance of Books and Records. The Company shall maintain the following
accurate and complete records at the Principal Office or at such other locations
as may be provided by the Members:



  (a)   a current list of the full name and last known business address of each
Member;



  (b)   a copy of the Articles of Organization and all amendments thereto;



  (c)   copies of each of the Company’s Federal, state and local tax returns and
reports, as filed, for the last seven taxable periods;



  (d)   copies of this Agreement, including all amendments thereto;



  (e)   Company audited financial statements for the last seven Fiscal Years;

(f) books and records of the Company; and



  (g)   minutes of meetings of the Management Committee.

The Company shall delegate responsibility for maintaining such records to the
Operator pursuant to the CO&M Agreement.

11.2 Accounting Basis. Books and records of the Company shall be maintained on
an accrual accounting basis, and (except for federal and state income tax
purposes) the Company’s net profit or net loss shall be determined on the basis
of the Fiscal Year and in accordance with GAAP consistently applied.

11.3 Financial Reports. The Management Committee shall cause the following
financial statements to be prepared, in each case in accordance with GAAP
consistently applied on a consolidated and consolidating (i.e., by line of
business) basis, but unaudited except in the case of the reports called for in
Section 11.3(d), and shall cause to be delivered to each Person who was a Member
during the applicable period described below:



  (a)   a balance sheet and statement of income, statement of cash flow and
Member’s capital account as of the end of or for, as the case may be, each
month, each within fifteen (15) days after the end of each month;



  (b)   (i) a balance sheet as of the end of each of the first three fiscal
quarters of each year of the Company; (ii) an income statement for such quarters
and year-to-date; (iii) a statement of each Member’s Capital Account as of the
end of such quarters; and (iv) a statement of cash flows for such quarter and
year-to-date (including sufficient information to permit the Members to
calculate their tax accruals), each within twenty-five (25) days after the end
of such quarters (or more frequently if agreed by the Management Committee);



  (c)   (i) a balance sheet as of the end of each Fiscal Year of the Company;
(ii) an income statement for such fiscal years; (iii) a statement of each
Member’s Capital Account as of the end of such fiscal years; (iv) a statement of
cash flows for such fiscal years, each within thirty (30) days after the end of
such fiscal years; and



  (d)   audited annual financial statements prepared by the Certified Public
Accountants within forty-five (45) days after the end of each Fiscal Year of the
Company. These financial statements must be accompanied by a report of the
Certified Public Accountants certifying the statements and stating that
(a) their examination was made in accordance with auditing standards generally
accepted in the United States of America and, in their opinion, the financial
statements present fairly, in all material respects, the financial position,
results of operations, and changes in Members’ capital in accordance with GAAP
and (b) if requested by a single Member, in making the examination and reporting
on the financial statements described above, nothing came to their attention
that caused them to believe that (i) the income and revenues were not paid or
credited in accordance with the financial and accounting provisions of this
Agreement, (ii) the costs and expenses were not charged in accordance with the
financial and accounting provisions of this Agreement, or (iii) the Members or
any Member failed to comply in any material respect with the financial and
accounting provisions of this Agreement, or if they do conclude that a Member so
failed, specifying the nature and period of existence of the failure.

11.4 Fiscal Year. The Fiscal Year of the Company shall end on December 31 unless
otherwise required by the Code or approved by a Supermajority Vote of the
Members.

11.5 Record of Capital Accounts. The Company shall maintain a record of each
Member’s Capital Account in accordance with Section 5.8.

11.6 Other Notices. The Company shall notify each Member in writing of any of
the following immediately upon learning of the occurrence thereof, describing
the same and, if applicable, the steps being taken by the Company with respect
thereto:



  (a)   the occurrence of the default by the Company under any material note,
indenture, loan agreement, mortgage, lease, deed or other material similar
agreement to which the Company is a party or by which it is bound;



  (b)   the institution of any litigation, arbitration proceeding or
governmental proceeding affecting the Company, whether or not considered to be
covered by insurance, if the damages being sought in such litigation exceed
$100,000 or, if not specified in such litigation, could reasonably be expected
to exceed $100,000;



  (c)   the entry of any judgment or decree against the Company, if the amount
of such judgment exceeds $100,000; and



  (d)   the occurrence of a material adverse change in the business, operations,
assets, condition (financial or otherwise) or prospects of the Company.

11.7 Governmental Reports. The Operator shall prepare and file, or cause to be
prepared and filed, all reports prescribed or required by the FERC or any other
Governmental Authority having jurisdiction over the Company.

11.8 Cost of Preparing and Distributing Reports. The Company shall bear the
costs of (1) preparing and distributing the tax returns described in
Section 10.1 and any reports required or permitted in Sections 11.3 and 11.7,
and (2) legal, accounting, and other fees and expenses reasonably incurred by
the Tax Matters Partner.

11.9 Accounts. The Management Committee shall cause to be established and
maintained one or more separate bank and investment accounts and arrangements
for Company funds in the Company’s name with financial institutions and firms
that the Management Committee determines. The Company’s funds may not be
commingled with the funds of any Member.

11.10 Annual Field Performance Review. Not later than June 15 of each year, the
Operator shall prepare and deliver to each Member a report on the Facilities’
performance during the prior injection and withdrawal seasons.

11.11 Annual Stored Natural Gas Inventory Integrity Analysis. Not later than
March 15 of each year, the Operator shall prepare and deliver to each Member a
report and analysis of the results of the Facilities’ semi-annual shut-in
pressure tests. The Operator shall include in the analysis an evaluation of the
integrity of the stored natural gas inventory.

12. INSPECTION.

12.1 Inspection of Facilities and Records. Subject to the provisions of Section
4.7, each Member shall have the right at all reasonable times during usual
business hours upon providing reasonable notice to the Operator to inspect the
Facilities and other properties of the Company and to audit, examine and make
copies of the books of account and other records of the Company. Such right may
be exercised through any agent or employee of such Member designated in writing
by it or by an independent public accountant, engineer, attorney or other
consultant so designated. The Member making the request shall bear all
reasonable costs and expenses incurred by such Member, the Company or the
Operator in connection with any inspection, examination or audit made on such
Member’s behalf.

13. BANKRUPTCY OF A MEMBER.

13.1 Bankrupt Members. If any Member takes or becomes subject to any of the
actions described in Section 31B-6-601(7) of the Act, that Person ceases to be a
Member of the Company. The successor in interest to that Person holds that
Person’s Membership Interest in the capacity of a non-Member with none of the
rights and powers of a Member except the right to such Person’s Profits, Losses
and Distributions.

14. DISSOLUTION, LIQUIDATION, AND TERMINATION.

14.1 Dissolution. The Company shall dissolve and its affairs shall be wound up
on the first to occur of the following:

(a) the unanimous written consent of the Members;

(b) the time, if any, specified in the Articles of Organization;

(c) under the circumstances specified in Section 4.1.2;

(d) pursuant to Section 7.1.4(d); and



  (e)   entry of a decree of judicial dissolution of the Company under
Section 31B-8-801(5) of the Act.

14.2 Liquidation and Termination. On dissolution of the Company, the Members
shall act as liquidator or may appoint one or more Members as liquidator. The
liquidator shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Act. The costs of
liquidation shall be borne as a Company expense. Until final distribution, the
liquidator shall continue to operate the Company properties with all of the
power and authority of the Members. The steps to be accomplished by the
liquidator are as follows:



  (a)   as promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by the
Certified Public Accountants of the Company’s assets, liabilities, and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;



  (b)   Profits or Losses from the sale or distribution of Company property
incurred upon or during liquidation and termination of the Company shall be
allocated among the Members as provided in Section 6; and



  (c)   the liquidator shall distribute the Company’s assets in the following
manner, subject to the Act:



  (i)   First, to satisfy debts and obligations of the Company, including those
owed to Members or their Affiliates;



  (ii)   Second, to fund any reserves deemed appropriate by the Management
Committee; and



  (iii)   Third, to the Members in accordance with the positive balance in their
Capital Accounts, after giving effect to all contributions, distributions and
allocations for all periods.

The distribution of cash and/or property to a Member in accordance with the
provisions of this Section 14.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all the Company’s property and constitutes a compromise
to which all Members have consented. To the extent that a Member returns funds
to the Company, it has no claim against any other Member for those funds.

14.3 Deficit Capital Accounts. Notwithstanding anything to the contrary
contained in this Agreement, and notwithstanding any custom or rule of law to
the contrary, to the extent that the deficit, if any, in the Capital Account of
any Member results from or is attributable to deductions and Losses of the
Company (including non-cash items such as depreciation), or distributions of
money pursuant to this Agreement to all Members in proportion to their
respective Sharing Ratios, upon dissolution of the Company such Members shall
not be obligated to contribute such amount to the Company to bring the balance
of such Member’s Capital Account to zero.

14.4 Articles of Termination. On completion of the distribution of Company
assets as provided herein, the Company is terminated, and the Company will file
articles of termination with the West Virginia Secretary of State as permitted
by Section 31B-8-805 of the Act, cancel any other filing made pursuant to
Sections 2.3 or 2.6, and take such other actions as may be necessary to
terminate the Company.

15. GENERAL PROVISIONS.

15.1 Offset. Whenever the Company is to pay any sum to any Member, any amounts
that Member owes the Company may be deducted from that sum before payment.

15.2 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests, or consents provided for or permitted to be given under
this Agreement must be in writing. Notices and other communications will be
deemed to have been given (a) on the date when delivered by hand or by means of
electronic transmission (and followed by electronic confirmation of receipt),
(b) on the date after the day when deposited for delivery with a nationally
recognized air courier, or (c) on the third Business Day after being deposited
in the United States mail, postage prepaid return receipt requested. All
notices, requests, and consents to be sent to a Member must be sent to or made
at the addresses given for that Member on the signature pages of this Agreement,
or such other address as that Member may specify by notice to the other Members.
Any notice, request, or consent to the Company must be given to the Management
Committee at the address designated by the Company pursuant to Section 2.4.
Whenever any notice is required to be given by law, the Articles of Organization
or this Agreement, a written waiver thereof, signed by the Person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.

15.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Members and their Affiliates relating to the Company and supersedes all prior
contracts or agreements with respect to the Company, whether oral or written.

15.4 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations with respect to the Company is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.

15.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by a written instrument adopted by at least a Supermajority
Vote of the Members, provided that no amendment or modification having a
material affect on the rights or obligations of a Member shall be adopted
without the written consent of such Member. No amendment or modification of this
Agreement shall be deemed to exist as the result of any oral statement, action,
waiver or delay by a Member or group of Members on any occasion(s).

15.6 Binding Effect. Subject to the restrictions on Dispositions set forth in
this Agreement, this Agreement is binding on and inures to the benefit of the
Members and their respective heirs, legal Managers, successors and assigns.

15.7 Specific Performance and Injunctive Relief. The parties acknowledge and
agree that any breach or violation of this Agreement has the potential to cause
irreparable and continuing harm that cannot be adequately cured or remedied by
monetary damages alone. In recognition of the foregoing, the parties hereby
agree that the remedies for breach or violation of this Agreement shall include,
without limitation, the remedies of specific performance and injunctive relief.
In any action, suit or other proceeding involving the enforcement of this
Agreement, each party hereby waives all rights to claim or assert that monetary
damages alone constitute a sufficient remedy, or that specific performance or
injunctive relief should be denied. Each party agrees that the preceding waiver
is irrevocable and unconditional, and shall have the broadest possible scope and
application.

15.8 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF WEST VIRGINIA, EXCLUDING
ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and (a) any
provision of the Articles of Organization, or (b) any mandatory provision of the
Act, the applicable provision of the Articles of Organization or the Act shall
control. If any provision of this Agreement or the application thereof to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
Persons or circumstances is not affected thereby and that provision shall be
enforced to the greatest extent permitted by law.

15.9 No Third Party Beneficiaries. Except for the right of Persons to seek
indemnification under Section 9 of this Agreement, nothing in this Agreement
shall provide any benefit to any third party or entitle any third party to any
claim, cause of action, remedy or right of any kind, it being the intent of the
Members that this Agreement shall not be construed as a third party beneficiary
contract.

15.10 Creditors.

None of the provisions of this Agreement shall be for the benefit of or shall be
enforceable by any Person in its capacity as a creditor of the Company.

15.11 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

15.12 Notice to Members of Provisions of this Agreement. By executing this
Agreement, each Member acknowledges that it has actual notice of (a) all of the
provisions of this Agreement, including, without limitation, the restrictions on
the transfer or Disposition of Membership Interests set forth in Section 3 and
(b) all of the provisions of the Articles of Organization. Each Member hereby
agrees that this Agreement constitutes adequate notice of all such provisions,
and each Member hereby waives any requirement that any further notice thereunder
be given.

15.13 Press Releases. Prior to the filing of the FERC Application, without first
obtaining the agreement of the other Members by Supermajority Vote, no Member
shall make any press release or public statement about the Company, the business
of the Company, the transactions or operations contemplated hereby, unless legal
counsel for such Member determines that such statement is required by law. At
any time subsequent to the filing of the FERC Application, no Member may make a
press release or public statement disclosing Confidential Information without
first obtaining the agreement of the Company unless legal counsel for such
Member determines that such statement is required by applicable law, in which
event, such Member may issue a statement to the extent legally required;
provided, however, prior to the In-Service Date, the disclosing Member shall
give the other Members the opportunity to review a copy of such statement and
consult with such Member prior to the release thereof.

15.14 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

15.15 Repurchase Rights under Section 4.1.2 (xiii).

If Columbia Hardy should purchase the Membership Interest of Piedmont Hardy
pursuant to the provisions of Section 4.1.2 (xiii) and at any time within twelve
(12) months of any such purchase, Columbia Hardy should make a decision to
construct the Facilities, it will take the following action: notify Piedmont
Hardy in writing of its intent to construct the Facilities. Such notice shall
provide the terms and conditions upon which Columbia Hardy proposes to construct
the Facilities, including, without limitations, (a) a Phase II Capital Budget,
(b) a Phase III Capital Budget, (c) a reasonably detailed construction schedule,
(d) a schedule showing all significant regulatory filings and estimated decision
dates, and (e) a list of persons who have executed a precedent agreement or
service agreement or otherwise indicated their intent to purchase services from
the Facilities. Within sixty (60) days after receipt of such notice, Piedmont
Hardy shall have the right to repurchase from Columbia Hardy the Membership
Interest previously sold to Columbia Hardy. Such repurchase shall be on the same
terms and conditions as were applicable to the purchase of Piedmont Hardy’s
Membership Interest by Columbia Hardy, except that the purchase price will be
90% of the Capital Account of the Membership Interest being purchased as of the
date of the closing on that purchase by Piedmont Hardy. Upon the completion of
such repurchase, the repurchased Membership Interest shall entitle Piedmont
Hardy to the same Sharing Ratio as existed before the purchase by Columbia Hardy
of Piedmont Hardy’s Membership Interest.

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

MEMBERS:

Columbia Hardy Corporation

By: /s/Glen L. Kettering



      Name: Glen L. Kettering
Title: President

Address: 12801 Fair Lakes Parkway

Fairfax, VA 22033

Piedmont Hardy Storage Company, LLC

By: /s/Kevin M. O’Hara



      Name: Kevin M. O’Hara
Title: Vice President

Address: Piedmont Natural Gas Company

P.O. Box 33068

Charlotte, NC 28233

3